﻿

BRITANNIA POINT EDEN

﻿

LEASE

﻿

This Lease (the "Lease"), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the "Summary"), below, is made by and
between HAYWARD POINT EDEN I LIMITED PARTNERSHIP, a Delaware limited partnership
("Landlord"), and PULSE BIOSCIENCES, INC., a Nevada corporation ("Tenant").

﻿

SUMMARY OF BASIC LEASE INFORMATION

﻿

﻿

 

 

 

TERMS OF LEASE

DESCRIPTION

﻿

 

 

 

1.

Date:

 

January    26    , 2017

﻿

 

 

 

2.

Premises

 

﻿

(Article 1).

 

﻿

 

 

 

﻿

2.1

Building:

3955 Point Eden Way

﻿

 

 

Hayward, California 94545

﻿

 

 

Containing 60,158 rentable square feet of space

﻿

 

 

 

﻿

2.2

Premises:

Approximately 15,697 rentable square feet of space in the Building, as further
set forth in Exhibit A to the Lease.

﻿

 

 

 

3.

Lease Term

 

﻿

(Article 2).

 

﻿

 

 

 

﻿

3.1

Length of Term:

Approximately five (5) years and two (2) months.

﻿

 

 

 

﻿

3.2

Lease Commencement
Date:

 

The earlier to occur of (i) the date upon which Tenant first commences to
conduct business in the Premises, and (ii) the date upon which the Premises is
"Ready for Occupancy," as that term is set forth in the Work Letter attached as
Exhibit B to this Lease, which Lease Commencement Date is anticipated to be May
1, 2017.

﻿

 

 

 

﻿

 

Lease Expiration Date:

The last day of the sixty-second (62nd) full calendar month of the Lease Term.

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿





 

 

 

8377633.2 (8383465.1)

-1-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

4.

Base Rent (Article 3):

 

﻿

﻿

 

 

 

Lease Year

Annualized
Base Rent

Monthly
Installment
of Base Rent

Approximate
Monthly Base
Rent per Rentable
Square Foot

﻿

 

 

 

1

$508,582.80

$42,381.90

$2.70

﻿

 

 

 

2

$526,383.20

$43,865.27

$2.79

﻿

 

 

 

3

$544,806.61

$45,400.55

$2.89

﻿

 

 

 

4

$563,874.84

$46,989.57

$2.99

﻿

 

 

 

5

$583,610.46

$48,634.21

$3.10

﻿

 

 

 

6 (through Lease
Expiration Date)

$604,036.83

$50,336.40

$3.21

﻿

*Note: Tenant shall have no obligation to pay any Base Rent for the Premises
attributable to the first two (2) full calendar months of the Lease Term (the
"Base Rent Abatement Period"); provided, however, Tenant shall be required to
pay Tenant's Share of Direct Expenses attributable to such period, as well as
for all utilities and other services.

﻿

﻿

 

 

5.

Tenant Improvement Allowance
(Exhibit B):

An amount equal to $2,119,095.00 per rentable square foot of the Premises (i.e.,
$135.00 based upon 15,697 rentable square feet in the Premises).

﻿

 

 

6.

Tenant's Share

 

﻿

(Article 4):

26.1%.

﻿

 

 

7.

Permitted Use

 

﻿

(Article 5):

The Premises shall be used only for general office, research and development,
engineering, lab scale manufacturing, assembly, vivarium, laboratory, storage
and/or warehouse uses, including, but not limited to, administrative offices and
other lawful uses reasonably related to or incidental to such specified uses,
all (i) consistent with first class life sciences projects in Hayward,
California ("First Class Life Sciences Projects"), and (ii) in compliance with,
and subject to, applicable laws and the terms of this Lease.

﻿

 

 

8.

Security Deposit

 

﻿

(Article 21):

$100,672.80.

﻿

 

 

9.

Parking

 

﻿

(Article 28):

3.5 unreserved parking spaces for every 1,000 rentable square feet of the
Premises, subject to the terms of Article 28 of the Lease.





 

 

 

8377633.2 (8383465.1)

-2-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



﻿

 

 

10.

Address of Tenant

 

﻿

(Section 29.18):

849 Mitten Road, Suite 104

﻿

 

Burlingame, CA 94010

﻿

 

Attention: Chief Financial Officer

﻿

 

(Prior to Lease Commencement Date)

﻿

 

 

﻿

 

and

﻿

 

 

﻿

 

The Premises

﻿

 

Attention: Chief Financial Officer

﻿

 

(After Lease Commencement Date)

﻿

 

 

11.

Address of Landlord

 

﻿

(Section 29.18):

See Section 29.18 of the Lease.

﻿

 

 

12.

Brokers

 

﻿

(Section 29.24):

Savills Studley San Jose

﻿

 

and

﻿

 

CBRE, Inc.

﻿

﻿

﻿

 

 

 

 

8377633.2 (8383465.1)

-3-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

﻿

1.PREMISES, BUILDING, PROJECT, AND COMMON AREAS

﻿

1.1Premises, Building, Project and Common Areas.

﻿

1.1.1The Premises. Landlord hereby leases to Tenant and Tenant hereby
leases  from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises"). The outline of the Premises is set forth in Exhibit A  attached
hereto. The outline of the "Building" and the "Project," as those terms are
defined in Section 1.1.2 below, are further depicted on the Site Plan attached
hereto as Exhibit A-1. The parties hereto agree that the lease of the Premises
is upon and subject to the terms, covenants and conditions herein set forth, and
Tenant covenants as a material part of the consideration for this Lease to keep
and perform each and all of such terms, covenants and conditions by it to be
kept and performed and that this Lease is made upon the condition of such
performance. The parties hereto hereby acknowledge that the purpose of Exhibit
A is to show the approximate location of the Premises only, and such Exhibit is
not meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the "Common Areas," as that term is defined in Section 1.1.3, below, or the
elements thereof or of the accessways to the Premises or the "Project," as that
term is defined in Section 1.1.2, below. Except as specifically set forth in
this Lease and in the Tenant Work Letter attached hereto as Exhibit B (the
"Tenant Work Letter"), Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
also acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant's business, except as specifically set forth in this Lease
and the Tenant Work Letter. Landlord shall deliver the Premises to Tenant in
good, vacant, broom clean condition, and otherwise in the same condition as of
the date of this Lease, in compliance with all Applicable Laws, with the roof
water-tight and shall cause the plumbing, electrical systems, fire sprinkler
system, lighting, and all other building systems serving the Premises in good
operating condition and repair on or before the Lease Commencement Date, or such
earlier date as Landlord and Tenant mutually agree. Landlord will be responsible
at its sole cost for causing the exterior of the Building, the existing Building
entrances, and all exterior Common Areas (including required striping and
handicapped spaces in the parking areas) to be in compliance with Applicable
Laws, to the extent required to allow the legal occupancy of the Premises or
completion of the Tenant Improvements.

﻿

1.1.2The Building and The Project. The Premises constitutes a portion of the
building set forth in Section 2.1 of the Summary (the "Building"). The Building
is part of an office/laboratory project currently known as "Britannia Point
Eden." The term "Project," as used in this Lease, shall mean (i) the Building
and the Common Areas, (ii) the land (which is improved with landscaping, parking
facilities and other improvements) upon which the Building and the Common Areas
are located, (iii) the other office/laboratory buildings located at Britannia
Point Eden, and the land upon which such adjacent office/laboratory buildings
are located, and (iv) at Landlord's discretion, any additional real property,
areas, land, buildings or other improvements added thereto outside of the
Project (provided that any such additions do not increase Tenant’s obligations
under this Lease).

﻿

1.1.3Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, are collectively referred to
herein as the "Common Areas"). Landlord shall maintain and operate the Common
Areas, including all sprinkler and other systems serving the Common Areas, in a
first class manner, and the use thereof shall be subject to such rules,
regulations and restrictions as Landlord may reasonably make from time to time.
Landlord reserves the right to close temporarily, make alterations or additions
to, or change the location of elements of the Project and the Common Areas,
provided that in connection therewith Landlord will use commercially reasonable
efforts to minimize any interference with Tenant's use of and access to the
Premises and parking areas.

﻿

1.2Rentable Square Feet of Premises. The rentable square footage of the Premises
is hereby deemed to be as set forth in Section 2.2 of the Summary, and shall not
be subject to measurement or adjustment during the Lease Term. 



 

 

 

8377633.2 (8383465.1)

-4-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



2.LEASE TERM; OPTION TERM

﻿

2.1Lease Term. The terms and provisions of this Lease shall be effective as of
the date of this Lease. The term of this Lease (the "Lease Term") shall be as
set forth in Section 3.1 of the Summary, shall commence on the date set forth in
Section 3.2 of the Summary (the "Lease Commencement Date"), and shall terminate
on the date set forth in Section 3.3 of the Summary (the "Lease Expiration
Date") unless this Lease is sooner terminated as hereinafter provided. For
purposes of this Lease, the term "Lease Year" shall mean each consecutive twelve
(12) month period during the Lease Term. At any time during the Lease Term,
Landlord may deliver to Tenant a notice in the form as set forth in Exhibit C,
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within five (5) business days
of receipt thereof. Notwithstanding the foregoing, if Landlord has not delivered
possession of the Premises in the condition required by Section 1.1.1, above,
(1) on or before September 1, 2017, then, as Tenant’s sole remedy for such
delay, the date Tenant is otherwise obligated to commence payment of rent shall
be delayed by one day for each day that the delivery date is delayed beyond such
date, or (2) December 1, 2017, then, Tenant shall also have the right to
terminate this Lease by written notice thereof to Landlord, whereupon any monies
previously paid by Tenant to Landlord shall be reimbursed to Tenant. The
foregoing dates shall be extended to the extent of any delays in delivery of
possession caused by (i) Tenant Delay, as provided in Section 1(j) of the Tenant
Work Letter, or (ii) war, terrorism, acts of God, natural disaster, civil
unrest, governmental strike or area-wide or industry-wide labor disputes,
inability to obtain services, labor, or materials or reasonable substitutes
therefor, or delays due to utility companies that are not the result of any
action or inaction of Landlord (provided that any such delay in this item (ii)
shall not extend any such date by more than ninety (90) days).

﻿

2.2Option Term.

﻿

2.2.1Option Right. Landlord hereby grants the Tenant originally named in this
Lease (the “Original Tenant”), and any assignee of Original Tenant's entire
interest in the Lease that has been approved in accordance with the terms of
Article 14, below (a “Permitted Assignee”), one (1) option to extend the Lease
Term for a period of five (5) years (the “Option Term”). Such option to extend
shall be exercisable only by written notice delivered by Tenant to Landlord not
more than twelve (12) months nor less than nine (9) months prior to the
expiration of the initial Lease Term, stating that Tenant is thereby irrevocably
exercising its option to lease the Premises during the Option Term, provided
that the following conditions (the "Option Conditions") are satisfied: (i) as of
the date of delivery of such notice, Tenant is not in default under this Lease,
after the expiration of any applicable notice and cure period; (ii) Tenant has
not previously been in default under this Lease, after the expiration of any
applicable notice and cure period, more than twice in the twelve (12) month
period prior to the date of Tenant's attempted exercise; and (iii) the Lease
then remains in full force and effect. Landlord may, at Landlord's option,
exercised in Landlord's sole and absolute discretion, waive any of the Option
Conditions in which case the option, if otherwise properly exercised by Tenant,
shall remain in full force and effect. Upon the proper exercise of such option
to extend, and provided that Tenant satisfies all of the Option Conditions
(except those, if any, which are waived by Landlord), the Lease Term, shall be
extended for a period of five (5) years. The rights contained in this Section
2.2 shall be personal to Original Tenant and any Permitted Assignee (and not any
other assignee, sublessee or “Transferee,” as that term is defined in Section
14.1, below, of Tenant’s interest in this Lease). In the event that Tenant fails
to timely and appropriately exercise its option to extend the Lease Term in
accordance with the terms of this Section 2.2, then such option shall
automatically terminate and shall be of no further force or effect.

﻿

2.2.2Option Rent. The Base Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the "Fair Rental Value," as that term is
defined below, for the Premises as of the commencement date of the Option Term.
The "Fair Rental Value," as used in this Lease, shall be equal to the annual
rent per rentable square foot (including additional rent and considering any
"base year" or "expense stop" applicable thereto), including all escalations, at
which tenants (pursuant to leases consummated within the twelve (12) month
period preceding the first day of the Option Term), are leasing non-sublease,
non-encumbered, non- equity space which is not significantly greater or smaller
in size than the subject space, with a comparable level of improvements
(excluding any property that Tenant would be allowed to remove from the Premises
at the termination of the Lease), for a comparable lease term, in an arm's
length transaction, which comparable space is located in the "Comparable
Buildings," as that term is defined in this Section 2.2.2, below (transactions
satisfying the foregoing criteria shall be known as the "Comparable
Transactions"), taking into consideration the following



 

 

 

8377633.2 (8383465.1)

-5-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



concessions (the "Concessions"): (a) rental abatement concessions, if any, being
granted such tenants in connection with such comparable space; (b) tenant
improvements or allowances provided or to be provided for such comparable space,
and taking into account the value, if any, of the existing improvements in the
subject space (other than improvements installed by Tenant at Tenant's sole cost
and expense), such value to be based upon the age, condition, design, quality of
finishes and layout of the improvements and the extent to which the same can be
utilized for the Permitted Use by user other than Tenant; and (c) other
reasonable monetary concessions being granted such tenants in connection with
such comparable space. The Concessions shall be reflected in the effective
rental rate (which effective rental rate shall take into consideration the total
dollar value of such Concessions as amortized on a straight-line basis over the
applicable term of the Comparable Transaction (in which case such Concessions
evidenced in the effective rental rate shall not be granted to Tenant)) payable
by Tenant. The term “Comparable Buildings” shall mean the Building and those
other buildings which are comparable to the Building in terms of age (based upon
the date of completion of construction or major renovation of the building),
quality of construction, level of services and amenities, size and appearance,
and located in First Class Life Sciences Project in Hayward, California and the
surrounding commercial area.

﻿

2.2.3Determination of Option Rent. In the event Tenant timely and appropriately
exercises its option to extend the Lease Term, Landlord shall notify Tenant of
Landlord's determination of the Option Rent on or before the date that is thirty
(30) days following Landlord's receipt of the Option Exercise Notice. If Tenant,
on or before the date which is ten (10) business days following the date upon
which Tenant receives Landlord's determination of the Option Rent, in good faith
objects to Landlord's determination of the Option Rent, then Landlord and Tenant
shall attempt to agree upon the Option Rent using their best good-faith efforts.
If Landlord and Tenant fail to reach agreement within ten (10) business days
following Tenant's objection to the Option Rent (the "Outside Agreement Date"),
then Tenant shall have the right to withdraw its exercise of the option by
delivering written notice thereof to Landlord within five (5) days thereafter,
in which event Tenant's right to extend the Lease pursuant to this Section 2.2
shall be of no further force or effect. If Tenant does not withdraw its exercise
of the extension option, each party shall thereafter make a separate
determination of the Option Rent, within ten (10) days of the Outside Agreement
Date, and such determinations shall be submitted to arbitration in accordance
with Sections 2.2.3.1 through 2.2.3.8, below. If Tenant fails to object to
Landlord's determination of the Option Rent within the time period set forth
herein, then Tenant shall be deemed to have accepted Landlord's determination of
Option Rent.

﻿

2.2.3.1Landlord and Tenant shall each appoint one arbitrator who shall be a real
estate appraiser who shall have been active over the five (5) year period ending
on the date of such appointment in the appraisal, of other class A life sciences
buildings located in Hayward, California. Each such arbitrator shall be
appointed within twenty (20) days after the Outside Agreement Date. Landlord and
Tenant may consult with their selected arbitrators prior to appointment and may
select an arbitrator who is favorable to their respective positions. The
arbitrators so selected by Landlord and Tenant shall be deemed "Advocate
Arbitrators."

﻿

2.2.3.2The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator ("Neutral Arbitrator") who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that neither the Landlord or Tenant or either parties'
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appointment. The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord's
counsel and Tenant’s counsel.

﻿

2.2.3.3The three arbitrators shall, within thirty (30) days of the appointment
of the Neutral Arbitrator, reach a decision as to whether the parties shall use
Landlord's or Tenant's submitted Option Rent, and shall notify Landlord and
Tenant thereof. The determination of the arbitrators shall be limited solely to
the issue of whether Landlord's or Tenant's submitted Option Rent is the closest
to the actual Option Rent, taking into account the requirements of Section
2.2.2 of this Lease, as determined by the arbitrators.

﻿

2.2.3.4The decision of the majority of the three arbitrators shall be binding
upon Landlord and Tenant.





 

 

 

8377633.2 (8383465.1)

-6-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



2.2.3.5If either Landlord or Tenant fails to appoint an Advocate Arbitrator
within twenty (20) days after the Outside Agreement Date, then either party may
petition the presiding judge of the Superior Court of Alameda County to appoint
such Advocate Arbitrator subject to the criteria in Section 2.2.3.1 of this
Lease, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Advocate Arbitrator.

﻿

2.2.3.6If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator within ten (10) business days after the appointment of the
last appointed Advocate Arbitrator, then either party may petition the presiding
judge of the Superior Court of Alameda County to appoint the Neutral Arbitrator,
subject to criteria in Section 2.2.3.2 of this Lease, or if he or she refuses to
act, either party may petition any judge having jurisdiction over the parties to
appoint such arbitrator.

﻿

2.2.3.7The cost of the arbitration shall be paid by Landlord and Tenant equally.

﻿

2.2.3.8In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay the Option Rent initially provided by Landlord to Tenant, and
upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts of Option Rent due, and the
appropriate party shall make any corresponding payment to the other party.

﻿

3.BASE RENT Tenant shall pay, without prior notice or demand, to Landlord or
Landlord's agent at the management office of the Project, or, at Landlord's
option, at such other place as Landlord may from time to time designate in
writing, by a check for currency which, at the time of payment, is legal tender
for private or public debts in the United States of America, base rent ("Base
Rent") as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever. The Base Rent for the third (3rd) full month
of the Lease Term shall be paid at the time of Tenant's execution of this Lease.
If any Rent payment date (including the Lease Commencement Date) falls on a day
of the month other than the first day of such month or if any payment of Rent is
for a period which is shorter than one month, the Rent for any fractional month
shall accrue on a daily basis for the period from the date such payment is due
to the end of such calendar month or to the end of the Lease Term at a rate per
day which is equal to 1/365 of the applicable annual Rent. All other payments or
adjustments required to be made under the terms of this Lease that require
proration on a time basis shall be prorated on the same basis.

﻿

4.ADDITIONAL RENT

﻿

4.1General Terms.

﻿

4.1.1Direct Expenses; Additional Rent. In addition to paying the Base Rent
specified in Article 3 of this Lease, Tenant shall pay during the Lease Term
"Tenant's Share" of the annual "Direct Expenses," as those terms are defined in
Sections 4.2.6 and 4.2.2 of this Lease, respectively, allocable to the Building
as described in Section 4.3. Such payments by Tenant, together with any and all
other amounts payable by Tenant to Landlord pursuant to the terms of this Lease,
are hereinafter collectively referred to as the "Additional Rent", and the Base
Rent and the Additional Rent are herein collectively referred to as "Rent." All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article
4 shall survive the expiration of the Lease Term.

﻿

4.1.2Triple Net Lease. Landlord and Tenant acknowledge that, to the extent
provided in this Lease, it is their intent and agreement that this Lease be a
"TRIPLE NET" lease and that as such, the provisions contained in this Lease are
intended to pass on to Tenant or reimburse Landlord for the costs and expenses
reasonably associated with this Lease, the Building and the Project, and
Tenant's operation therefrom to the extent provided in this Lease. To the extent
such costs and expenses payable by Tenant cannot be charged directly to, and
paid by, Tenant, such costs and expenses shall be paid by Landlord but
reimbursed by Tenant as Additional Rent. 





 

 

 

8377633.2 (8383465.1)

-7-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



4.2Definitions of Key Terms Relating to Additional Rent.  As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

﻿

4.2.1Intentionally Deleted.

﻿

4.2.2"Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."

﻿

4.2.3"Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

﻿

4.2.4"Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, restoration or operation of the Project, or any portion
thereof. Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following: (i) the cost of
supplying all utilities, the cost of operating, repairing and maintaining the
utility, telephone, mechanical, sanitary, storm drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith; (ii)
the cost of licenses, certificates, permits and inspections and the cost of
contesting any governmental enactments which are reasonably likely to increase
Operating Expenses during the Lease Term, and the costs incurred in connection
with a governmentally mandated transportation system management program or
similar program; (iii) the cost of all insurance carried by Landlord in
connection with the Project and Premises as reasonably determined by Landlord;
(iv) the cost of landscaping, relamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
portion thereof; (v) the cost of parking area operation, repair, restoration,
and maintenance; (vi) management  and/or incentive fees, consulting fees, legal
fees and accounting fees, of all contractors and consultants in connection with
the management, operation, maintenance and repair of the Project; (vii) payments
under any equipment rental agreements; (viii) subject to item (f), below, wages,
salaries and other compensation and benefits, including taxes levied thereon, of
all persons engaged in the operation, maintenance and security of the Project;
(ix) costs under any easement pertaining to the sharing of costs by the Project;
(x) operation, repair, maintenance and replacement of all systems and equipment
and components thereof of the Project; (xi) the cost of janitorial, alarm,
security and other services, replacement of wall and floor coverings, ceiling
tiles and fixtures in Common Areas, maintenance and replacement of curbs and
walkways, repair to roofs and re-roofing; (xii) amortization (including
commercially reasonable interest on the unamortized cost) over such period of
time as Landlord shall reasonably determine, of the cost of acquiring or the
rental expense of personal property used in the maintenance, operation and
repair of the Project, or any portion thereof; (xiii) the cost of capital
improvements or other costs incurred in connection with the Project (A) which
are intended to effect economies in the operation or maintenance of the Project,
or any portion thereof, or to reduce current or future Operating Expenses or to
enhance the safety or security of the Project or its occupants, (B) which are
required to comply with present or anticipated conservation programs, (C) which
are replacements or modifications of nonstructural items located in the Common
Areas required to keep the Common Areas in good order or condition, or (D) which
are required under any governmental law or regulation; provided, however,
notwithstanding anything to the contrary herein, that any capital expenditure
shall be amortized (including reasonable interest on the amortized cost) over
the reasonable useful life of such capital item before being included in
Operating Expenses; (xiv) costs, fees, charges or assessments imposed by, or
resulting from any mandate imposed on Landlord by, any federal, state or local
government for fire and police protection, trash removal, community services, or
other services which do not constitute "Tax Expenses" as that term is defined in
Section 4.2.5, below; and (xv) payments under any easement, license, operating
agreement, declaration, restrictive covenant, or instrument pertaining to the
sharing of costs by the Building, including, without limitation, any covenants,
conditions and restrictions affecting the property, and reciprocal easement
agreements affecting the property, any parking licenses, and any agreements with
transit agencies affecting the Property (collectively, "Underlying Documents").
Notwithstanding the foregoing, for purposes of this Lease, Operating Expenses
shall not, however, include:

﻿

(a)costs, including legal fees, space planners' fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original 



 

 

 

8377633.2 (8383465.1)

-8-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



construction or development, or original or future leasing of the Project, and
costs, including permit, license and inspection costs, incurred with respect to
the installation of tenant improvements made for new tenants initially occupying
space in the Project after the Lease Commencement Date or incurred in renovating
or otherwise improving, decorating, painting or redecorating vacant space for
tenants or other occupants of the Project (excluding, however, such costs
relating to any common areas of the Project or parking facilities);

﻿

(b)except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest;

﻿

(c)costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant's carrier or by anyone
else, electric power costs for which any tenant directly contracts with the
local public service company and costs of utilities and services provided to
other tenants that are not provided to Tenant;

﻿

(d)any bad debt loss, rent loss, or reserves for bad debts or rent loss or other
reserves to the extent not used in the same year;

﻿

(e)costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord's interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants;

﻿

(f)the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;

﻿

(g)amount paid as ground rental for the Project by the Landlord;

﻿

(h)except for a property management fee not to exceed three percent (3%) of
gross revenues, overhead and profit increment paid to the Landlord, and any
amounts paid to the Landlord or to subsidiaries or affiliates of the Landlord
for services in the Project to the extent the same exceeds the costs of such
services rendered by qualified, first-class unaffiliated third parties on a
competitive basis;

﻿

(i)any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord (other than as direct reimbursement for
costs which, if incurred directly by Landlord, would properly be included in
Operating Expenses);

﻿

(j)rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing engineering, janitorial or
similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project;

﻿

(k)all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;

﻿

(l)any costs expressly excluded from Operating Expenses elsewhere in this Lease;



 

 

 

8377633.2 (8383465.1)

-9-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



(m)rent for any office space occupied by Project management personnel;

﻿

(n)costs arising from the gross negligence or willful misconduct of Landlord or
its agents, employees or contractors in connection with this Lease;

﻿

(o)costs incurred to comply with laws relating to the removal or remediation of
hazardous material (as defined under applicable law), and any costs of fines or
penalties relating to the presence of hazardous material, in each case to the
extent not brought into the Building or Premises by Tenant or any Tenant
Parties;

﻿

(p)costs to correct any construction defect in the Project or to remedy any
violation of a covenant, condition, restriction, underwriter’s requirement or
law that exists as of the Lease Commencement Date;

﻿

(q)capital costs occasioned by casualties or condemnation;

﻿

(r)legal fees, accountants’ fees (other than normal bookkeeping expenses) and
other expenses incurred in connection with disputes of tenant or other occupants
of the Project  or associated with the enforcement of the terms of any leases
with tenants or the defense of Landlord’s title to or interest in the Project or
any part thereof;

﻿

(s)costs incurred due to a violation by Landlord or any other tenant of the
Project of the terms and conditions of a lease; and

﻿

(t)self-insurance retentions.

﻿

4.2.5Taxes.

﻿

4.2.5.1"Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

﻿

4.2.5.2Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax; (iii) Any assessment, tax,
fee, levy, or charge allocable to or measured by the area of the Premises or the
Rent payable hereunder, including, without limitation, any business or gross
income tax or excise tax with respect to the receipt of such rent, or upon or
with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises or the improvements thereon.

﻿

4.2.5.3Any costs and expenses (including, without limitation, reasonable
attorneys' and consultants' fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are incurred. Tax refunds shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Additional Rent under this Article 4 for such Expense Year.  If Tax
Expenses for any



 

 

 

8377633.2 (8383465.1)

-10-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



period during the Lease Term or any extension thereof are increased after
payment thereof for any reason, including, without limitation, error or
reassessment by applicable governmental or municipal authorities, Tenant shall
pay Landlord upon demand Tenant's Share of any such increased Tax Expenses.
Notwithstanding anything to the contrary contained in this Section 4.2.5, there
shall be excluded from Tax Expenses (i) all excess profits taxes, franchise
taxes, gift taxes, capital stock taxes, inheritance and succession taxes,
transfer taxes, estate taxes, federal and state income taxes, and other taxes to
the extent applicable to Landlord's net income (as opposed to rents, receipts or
income attributable to operations at the Project), (ii) any items included as
Operating Expenses, (iii) any items paid by Tenant under Section 4.5 of this
Lease, (iv) assessments in excess of the amount which would be payable if such
assessment expense were paid in installments over the longest permitted term,
(v) taxes imposed on land and improvements other than the Project and (vi) tax
increases resulting from the improvement of any of the Project for the sole use
of other occupants.

﻿

4.2.6"Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary.

﻿

4.3Allocation of Direct Expenses. The parties acknowledge that the Building is a
part of a multi- building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the Building and the other buildings in the Project.  Accordingly, as set forth
in Section  4.2 above, Direct Expenses (which consist of Operating Expenses and
Tax Expenses) are determined annually for the Project as a whole, and a portion
of the Direct Expenses, which portion shall be determined by Landlord on an
equitable basis, shall be allocated to the Building (as opposed to other
buildings in the Project). Such portion of Direct Expenses allocated to the
Building shall include all Direct Expenses attributable solely to the Building
and a pro rata portion of the Direct Expenses attributable to the Project as a
whole, and shall not include Direct Expenses attributable solely to other
buildings in the Project.

﻿

4.4Calculation and Payment of Additional Rent. Commencing on the Lease
Commencement Date, Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, Tenant's Share of Direct Expenses
for each Expense Year during the Lease Term.

﻿

4.4.1Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
give to Tenant within five (5) months following the end of each Expense Year
(provided that Landlord agrees to utilize commercially reasonable efforts to
deliver such Statement to Tenant as soon as practicable following the end of
each Expense Year), a statement (the "Statement") which shall state the Direct
Expenses incurred or accrued for such preceding Expense Year, and which shall
indicate the amount of Tenant's Share of Direct Expenses. Upon receipt of the
Statement for each Expense Year commencing or ending during the Lease Term,
Tenant shall pay, with its next installment of Base Rent due that is at least
thirty (30) days thereafter, the full amount of Tenant's Share of Direct
Expenses for such Expense Year, less the amounts, if any, paid during such
Expense Year as "Estimated Direct Expenses," as that term is defined in Section
4.4.2, below, and if Tenant paid more as Estimated Direct Expenses than the
actual Tenant's Share of Direct Expenses, Tenant shall receive a credit in the
amount of Tenant's overpayment against Rent next due under this Lease. The
failure of Landlord to timely furnish the Statement for any Expense Year shall
not prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant's Share of Direct Expenses for the
Expense Year in which this Lease terminates, Tenant shall immediately pay to
Landlord such amount, and if Tenant paid more as Estimated Direct Expenses than
the actual Tenant's Share of Direct Expenses, Landlord shall, within thirty (30)
days, deliver a check payable to Tenant in the amount of the overpayment. The
provisions of this Section 4.4.1 shall survive the expiration or earlier
termination of the Lease Term. Notwithstanding the immediately preceding
sentence, Tenant shall not be responsible for Tenant’s Share of any Direct
Expenses attributable to any Expense Year which are first billed to Tenant more
than two (2) calendar years after the earlier of the expiration of the
applicable Expense Year or the Lease Expiration Date, provided that in any event
Tenant shall be responsible for Tenant’s Share of Direct Expenses levied by any
governmental authority or by any public utility companies at any time following
the Lease Expiration Date which are attributable to any Expense Year (provided
that Landlord delivers Tenant a bill for such amounts within two (2) years
following Landlord’s receipt of the bill therefor).

﻿

4.4.2Statement of Estimated Direct Expenses. In addition, Landlord shall give
Tenant a yearly expense estimate statement (the "Estimate Statement") which
shall set forth Landlord's reasonable estimate 



 

 

 

8377633.2 (8383465.1)

-11-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



(the "Estimate") of what the total amount of Direct Expenses for the
then-current Expense Year shall be and the estimated Tenant's Share of Direct
Expenses (the "Estimated Direct Expenses"). Landlord shall utilize commercially
reasonable efforts to deliver such Estimate Statement within five (5) months
following the end of each Expense Year. The failure of Landlord to timely
furnish the Estimate Statement for any Expense Year shall not preclude Landlord
from enforcing its rights to collect any Estimated Direct Expenses under this
Article 4, nor shall Landlord be prohibited from revising any Estimate Statement
or Estimated Direct Expenses theretofore delivered to the extent
necessary.  Thereafter, Tenant shall pay, with its next installment of Base Rent
due that is at least thirty (30) days thereafter, a fraction of the Estimated
Direct Expenses for the then-current Expense Year (reduced by any amounts paid
pursuant to the last sentence of this Section 4.4.2). Such fraction shall have
as its numerator the number of months which have elapsed in such current Expense
Year, including the month of such payment, and twelve (12) as its denominator.
Until a new Estimate Statement is furnished (which Landlord shall have the right
to deliver to Tenant at any time), Tenant shall pay monthly, with the monthly
Base Rent installments, an amount equal to one-twelfth (1/12) of the total
Estimated Direct Expenses set forth in the previous Estimate Statement delivered
by Landlord to Tenant.

﻿

4.5Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall be liable for and shall pay ten (10) days before delinquency, taxes levied
against Tenant's equipment, furniture, fixtures and any other personal property
located in or about the Premises. If any such taxes on Tenant's equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord's property or if the assessed value of Landlord's property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof but only under proper protest if
requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.

﻿

4.6Landlord's Books and Records. Within one hundred twenty (120) days after
receipt by Tenant of a Statement, if Tenant disputes the amount of Additional
Rent set forth in the Statement, a member of Tenant's finance department, or an
independent certified public accountant (which accountant is a member of a
nationally recognized accounting firm and is not working on a contingency fee
basis) ("Tenant's Accountant"), designated and paid for by Tenant, may, after
reasonable notice to Landlord and at reasonable times, inspect Landlord's
records with respect to the Statement at Landlord's offices, provided that there
is no existing Event of Default and Tenant has paid all amounts required to be
paid under the applicable Estimate Statement and Statement, as the case may be.
In connection with such inspection, Tenant and Tenant's agents must agree in
advance to follow  Landlord's reasonable rules and procedures regarding
inspections of Landlord's records, and shall execute a commercially reasonable
confidentiality agreement regarding such inspection. Tenant's failure to dispute
the amount of Additional Rent set forth in any Statement within one hundred
twenty (120) days of Tenant's receipt of such Statement shall be deemed to be
Tenant's approval of such Statement and Tenant, thereafter, waives the right or
ability to dispute the amounts set forth in such Statement. If after such
inspection, Tenant still disputes such Additional Rent, a determination as to
the proper amount shall be made, at Tenant's expense, by an independent
certified public accountant (the "Accountant") selected by Landlord and subject
to Tenant's reasonable approval; provided that if such Accountant determines
that Direct Expenses were overstated by more than five percent (5%), then the
cost of the Accountant and the cost of such determination shall be paid for by
Landlord, and Landlord shall reimburse Tenant for the cost of the Tenant's
Accountant (provided that such cost shall be a reasonable market cost for such
services). Tenant hereby acknowledges that Tenant's sole right to inspect
Landlord's books and records and to contest the amount of Direct Expenses
payable by Tenant shall be as set forth in this Section 4.6, and Tenant hereby
waives any and all other rights pursuant to applicable law to inspect such books
and records and/or to contest the amount of Direct Expenses payable by Tenant.

﻿

5.USE OF PREMISES

﻿

5.1Permitted Use. Tenant shall use the Premises solely for the Permitted Use set
forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion. 



 

 

 

8377633.2 (8383465.1)

-12-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



5.2Prohibited Uses. Tenant further covenants and agrees that Tenant shall not
use or permit any person or persons to use, the Premises or any part thereof for
any use or purpose in violation of the laws of the United States of America, the
State of California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project) including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect. Landlord shall have the right to impose reasonable, nondiscriminatory
and customary rules and regulations regarding the use of the Project that do not
unreasonably interfere with Tenant’s use of the Premises, as reasonably deemed
necessary by Landlord with respect to the orderly operation of the Project, and
Tenant shall comply with such reasonable rules and regulations. Tenant shall not
do or permit anything to be done in or about the Premises which will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Building, or injure or annoy them or use or allow the Premises to be used for
any improper, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises. Tenant shall
comply with, and Tenant's rights and obligations under the Lease and Tenant's
use of the Premises shall be subject and subordinate to, all recorded easements,
covenants, conditions, and restrictions now or hereafter affecting the Project,
so long as the same do not unreasonably interfere with Tenant’s use of the
Premises or parking rights or materially increase Tenant’s obligations or
decrease Tenant’s rights under this Lease.

﻿

5.3Hazardous Materials.

﻿

5.3.1Tenant's Obligations.

﻿

5.3.1.1Prohibitions. As a material inducement to Landlord to enter into this
Lease with Tenant, Tenant has fully and accurately completed Landlord’s
Pre-Leasing Environmental Exposure Questionnaire (the “Environmental
Questionnaire”), which is attached as Exhibit E. Tenant agrees that except for
those chemicals or materials, and their respective quantities, specifically
listed on the Environmental Questionnaire (as the same may be updated from time
to time as provided below), neither Tenant nor Tenant’s employees, contractors
and subcontractors of any tier, entities with a contractual relationship with
Tenant (other than Landlord), or any entity acting as an agent or sub-agent of
Tenant (collectively, "Tenant's Agents") will produce, use, store or generate
any "Hazardous Materials," as that term is defined below, on, under or about the
Premises, nor cause any Hazardous Material to be brought upon, placed, stored,
manufactured, generated, blended, handled, recycled, used or "Released," as that
term is defined below, on, in, under or about the Premises. If any information
provided to Landlord by Tenant on the Environmental Questionnaire, or otherwise
relating to information concerning Hazardous Materials is intentionally false,
incomplete, or misleading in any material respect, the same shall be deemed a
default by Tenant under this Lease. Upon Landlord's request, or in the event of
any material change in Tenant's use of Hazardous Materials in the Premises,
Tenant shall deliver to Landlord an updated Environmental Questionnaire at least
once a year. Tenant shall notify Landlord prior to using any Hazardous Materials
in the Premises not described on the initial Environmental Questionnaire, and,
to the extent such use would, in Landlord's reasonable judgment, cause a
material increase in the risk of liability compared to the uses previously
allowed in the Premises, such additional use shall be subject to Landlord's
prior consent, which may be withheld in Landlord’s reasonable discretion. Tenant
shall not install or permit Tenant's Agents to install any underground storage
tank on the Premises. For purposes of this Lease, "Hazardous Materials"
means  all flammable explosives, petroleum and petroleum products, waste oil,
radon, radioactive materials, toxic pollutants, asbestos, polychlorinated
biphenyls (“PCBs”), medical waste, chemicals known to cause cancer or
reproductive toxicity, pollutants, contaminants, hazardous wastes, toxic
substances or related materials, including without limitation any chemical,
element, compound, mixture, solution, substance, object, waste or any
combination thereof, which is or may be hazardous to human health, safety or to
the environment due to its radioactivity, ignitability, corrosiveness,
reactivity, explosiveness, toxicity, carcinogenicity, infectiousness or other
harmful or potentially harmful properties or effects, or defined as, regulated
as or included in, the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” or “toxic substances” under any Environmental Laws. For
purposes of this Lease, "Release" or "Released" or "Releases" shall mean any
release, deposit, discharge, emission, leaking, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing, or other
movement of Hazardous Materials into the environment. Landlord acknowledges that
Tenant may be using fume hoods in the Premises and that emissions of Hazardous
Materials into the air in compliance with all Environmental Laws shall not be
considered Releases. 



 

 

 

8377633.2 (8383465.1)

-13-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



5.3.1.2Notices to Landlord. Tenant shall notify Landlord in writing as  soon  as
possible but in no event later than five (5) days after (i) the occurrence of
any actual, alleged or threatened Release of any Hazardous Material in, on,
under, from, about or in the vicinity of the Premises (whether past or present),
regardless of the source or quantity of any such Release, or (ii) Tenant becomes
aware of any regulatory actions, inquiries, inspections, investigations,
directives, or any cleanup, compliance, enforcement or abatement proceedings
(including any threatened or contemplated investigations or proceedings)
relating to or potentially affecting the Premises, or (iii) Tenant becomes aware
of any claims by any person or entity relating to any Hazardous Materials in,
on, under, from, about or in the vicinity of the Premises, whether relating to
damage, contribution, cost recovery, compensation, loss or injury. Collectively,
the matters set forth in clauses (i), (ii) and (iii) above are hereinafter
referred to as “Hazardous Materials Claims”. Tenant shall promptly forward to
Landlord copies of all orders, notices, permits, applications and other
communications and reports in connection with any Hazardous Materials Claims.
Additionally, Tenant shall promptly advise Landlord in writing of Tenant’s
discovery of any occurrence or condition on, in, under or about the Premises
that could subject Tenant or Landlord to any liability, or restrictions on
ownership, occupancy, transferability or use of the Premises under any
"Environmental Laws," as that term is defined below. Tenant shall not enter into
any legal proceeding or other action, settlement, consent decree or other
compromise with respect to any Hazardous Materials Claims without first
notifying Landlord of Tenant’s intention to do so and affording Landlord the
opportunity to join and participate, as a party if Landlord so elects, in such
proceedings and in no event shall Tenant enter into any agreements which are
binding on Landlord or the Premises without Landlord’s prior written consent.
Landlord shall have the right to appear at and participate in, any and all legal
or other administrative proceedings concerning any Hazardous Materials Claim.
For purposes of this Lease, “Environmental Laws” means all applicable present
and future laws relating to the protection of human health, safety, wildlife or
the environment, including, without limitation, (i) all requirements pertaining
to reporting, licensing, permitting, investigation and/or remediation of
emissions, discharges, Releases, or threatened Releases of Hazardous Materials,
whether solid, liquid, or gaseous in nature, into the air, surface water,
groundwater, or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling of Hazardous
Materials; and (ii) all requirements pertaining to the health and safety of
employees or the public. Environmental Laws include, but are not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
USC § 9601, et seq., the Hazardous Materials Transportation Authorization Act of
1994, 49 USC § 5101, et seq., the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976, and Hazardous and Solid Waste
Amendments of 1984, 42 USC § 6901, et seq., the Federal Water Pollution Control
Act, as amended by the Clean Water Act of 1977, 33 USC § 1251, et seq., the
Clean Air Act of 1966, 42 USC § 7401, et seq., the Toxic Substances Control Act
of 1976, 15 USC § 2601, et seq., the Safe Drinking Water Act of 1974, 42 USC §§
300f through 300j, the Occupational Safety and Health Act of 1970, as amended,
29 USC § 651 et seq., the Oil Pollution Act of 1990, 33 USC § 2701 et seq., the
Emergency Planning and Community Right-To-Know Act of 1986, 42 USC § 11001 et
seq., the National Environmental Policy Act of 1969, 42 USC § 4321 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act of 1947, 7 USC § 136 et seq.,
California Carpenter-Presley-Tanner Hazardous Substance Account Act, California
Health & Safety Code §§ 25300 et seq., Hazardous Materials Release Response
Plans and Inventory Act, California Health & Safety Code, §§ 25500 et seq.,
Underground Storage of Hazardous Substances provisions, California Health &
Safety Code, §§ 25280 et seq., California Hazardous Waste Control Law,
California Health & Safety Code, §§ 25100 et seq., and any other state or local
law counterparts, as amended, as such applicable laws, are in effect as of the
Lease Commencement Date, or thereafter adopted, published, or promulgated.

﻿

5.3.1.3Releases of Hazardous Materials. If any Release of any Hazardous Material
in, on, under, from or about the Premises shall occur at any time during the
Lease by Tenant or Tenant’s Agents, in addition to notifying Landlord as
specified above, Tenant, at its own sole cost and expense, shall (i) immediately
comply with any and all reporting requirements imposed pursuant to any and all
Environmental Laws, (ii) provide a written certification to Landlord indicating
that Tenant has complied with all applicable reporting requirements, (iii) take
any and all necessary investigation, corrective and remedial action in
accordance with any and  all applicable Environmental Laws, utilizing an
environmental consultant approved by Landlord, all in accordance with the
provisions and requirements of this Section 5.3, including, without limitation,
Section 5.3.4, and (iv) take any such additional investigative, remedial and
corrective actions as Landlord shall in its reasonable discretion deem necessary
such that the Premises are remediated to the condition existing prior to such
Release.



 

 

 

8377633.2 (8383465.1)

-14-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



5.3.1.4Indemnification.

﻿

5.3.1.4.1In General. Without limiting in any way Tenant’s obligations under any
other provision of this Lease, Tenant shall be solely responsible for and shall
protect, defend, indemnify and hold the Landlord Parties harmless from and
against any and all claims, judgments, losses,  damages,  costs, expenses,
penalties, enforcement actions, taxes, fines, remedial actions, liabilities
(including, without limitation, actual attorneys’ fees, litigation, arbitration
and administrative proceeding costs, expert and consultant fees and laboratory
costs) including, without limitation, consequential damages and sums paid in
settlement of claims, which arise during or after the Lease Term, whether
foreseeable or unforeseeable, that arise during or after the Lease Term in whole
or in part, foreseeable or unforeseeable, directly or indirectly arising out of
or attributable to the Release of Hazardous Materials in, on, under or about the
Premises by Tenant or Tenant's Agents.

﻿

5.3.1.4.2Limitations. Notwithstanding anything in Section 5.3.1.4, above, to the
contrary, Tenant's indemnity of Landlord as set forth in Section 5.3.1.4, above,
shall not be applicable to claims based upon Hazardous Materials not Released by
Tenant or Tenant’s Agents.

﻿

5.3.1.4.3Landlord Indemnity. Under no circumstance shall Tenant be liable for,
and Landlord shall indemnify, defend, protect and hold harmless Tenant and
Tenant's Agents from and against, all losses, costs, claims, liabilities and
damages (including attorneys’ and consultants’ fees) arising out of any
Hazardous Materials that exist in, on or about the Project as of the date
hereof, or Hazardous Material Released by Landlord or any Landlord Parties.
Landlord shall provide Tenant with any environmental reports relating to the
Project in Landlord’s immediate possession. The provision of such reports shall
be for informational purposes only, and Landlord does not make any
representation or warranty as to the correctness or completeness of any such
reports.

﻿

5.3.1.5Compliance with Environmental Laws. Without limiting the generality of
Tenant’s obligation to comply with applicable laws as otherwise provided in this
Lease, Tenant shall, at its sole cost and expense, comply with all Environmental
Laws related to the use of Hazardous Materials by Tenant and Tenant’s Agents.
Tenant shall obtain and maintain any and all necessary permits, licenses,
certifications and approvals appropriate or required for the use, handling,
storage, and disposal of any Hazardous Materials used, stored, generated,
transported, handled, blended, or recycled by Tenant on the Premises. Landlord
shall have a continuing right, without obligation, to require Tenant to obtain,
and to review and inspect any and all such permits, licenses, certifications and
approvals, together with copies of any and all Hazardous Materials management
plans and programs, any and all Hazardous Materials risk management and
pollution prevention programs, and any and all Hazardous Materials emergency
response and employee training programs respecting Tenant’s use of Hazardous
Materials. Upon request of Landlord, Tenant shall deliver to Landlord a
narrative description explaining the nature and scope of Tenant’s activities
involving Hazardous Materials and showing to Landlord’s satisfaction compliance
with all Environmental Laws and the terms of this Lease.

﻿

5.3.2Assurance of Performance.

﻿

5.3.2.1Environmental Assessments In General. Landlord may, but shall not be
required to, engage from time to time such contractors as Landlord determines to
be appropriate (and which are reasonably acceptable to Tenant) to perform
environmental assessments of a scope reasonably determined by Landlord (an
"Environmental Assessment") to ensure Tenant’s compliance with the requirements
of this Lease with respect to Hazardous Materials.

﻿

5.3.2.2Costs of Environmental Assessments. All costs and expenses incurred by
Landlord in connection with any such Environmental Assessment initially shall be
paid by Landlord; provided that if any such Environmental Assessment shows that
Tenant has failed to comply with the provisions of this Section 5.3, then all of
the costs and expenses of such Environmental Assessment shall be reimbursed by
Tenant as Additional Rent within thirty (30) days after receipt of written
demand therefor.

﻿

5.3.3Tenant’s Obligations upon Surrender.  At the expiration or earlier
termination of the Lease Term, Tenant, at Tenant’s sole cost and expense, shall:
(i) cause an Environmental Assessment of the



 

 

 

8377633.2 (8383465.1)

-15-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



Premises to be conducted in accordance with Section 15.3; (ii) cause all
Hazardous Materials brought onto the Premises by Tenant or Tenant’s Agents to be
removed from the Premises and disposed of in accordance with all Environmental
Laws and as necessary to allow the Premises to be used for the purposes allowed
as of the date of this Lease; and (iii) cause to be removed all containers
installed or used by Tenant or Tenant’s Agents to store any Hazardous Materials
on the Premises, and cause to be repaired any damage to the Premises caused by
such removal.

﻿

5.3.4Clean-up.

﻿

5.3.4.1Environmental Reports; Clean-Up. If any written report, including any
report containing results of any Environmental Assessment (an “Environmental
Report”) shall indicate (i) the presence of any Hazardous Materials as to which
Tenant has a removal or remediation obligation under this Section 5.3, and (ii)
that as a result of same, the investigation, characterization, monitoring,
assessment, repair, closure, remediation, removal, or other clean-up (the
“Clean-up”) of any Hazardous Materials is required, Tenant shall immediately
prepare and submit to Landlord within thirty (30) days after receipt of the
Environmental Report a comprehensive plan, subject to Landlord’s written
approval, specifying the actions to be taken by Tenant to perform the Clean-up
so that the Premises are restored to the conditions required by this Lease. Upon
Landlord’s approval of the Clean-up plan, Tenant shall, at Tenant’s sole cost
and expense, without limitation on any rights and remedies of Landlord under
this Lease, immediately implement such plan with a consultant reasonably
acceptable to Landlord and proceed to Clean-Up Hazardous Materials in accordance
with all applicable laws. If, within thirty (30) days after receiving a copy of
such Environmental Report, Tenant fails either (a) to complete such Clean-up, or
(b) with respect to any Clean-up that cannot be completed within such thirty-day
period, fails to proceed with diligence to prepare the Clean-up plan and
complete the Clean-up as promptly as practicable, then Landlord shall have the
right, but not the obligation, and without waiving any other rights under this
Lease, to carry out any Clean-up recommended by the Environmental Report or
required by any governmental authority having jurisdiction over the Premises,
and recover all of the costs and expenses thereof from Tenant as Additional
Rent, payable within ten (10) days after receipt of written demand therefor.

﻿

5.3.4.2No Rent Abatement. Tenant shall continue to pay all Rent due or accruing
under this Lease during any Clean-up, and shall not be entitled to any
reduction, offset or deferral of any Base Rent or Additional Rent due or
accruing under this Lease during any such Clean-up.

﻿

5.3.4.3Surrender of Premises. Tenant shall complete any Clean-up prior to
surrender of the Premises upon the expiration or earlier termination of this
Lease.  Tenant shall obtain and deliver to Landlord a letter or other written
determination from the overseeing governmental authority confirming that the
Clean-up has been completed in accordance with all requirements of such
governmental authority and that no further response action of any kind is
required for the unrestricted use of the Premises (“Closure Letter”). Upon the
expiration or earlier termination of this Lease, Tenant shall also be obligated
to close all permits obtained in connection with Hazardous Materials used by
Tenant or Tenant’s Agents in accordance with applicable laws.

﻿

5.3.4.4Failure to Timely Clean-Up. Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
and any governmental approvals required under Environmental Laws in conjunction
with such Clean-up prior to the expiration or earlier termination of this Lease,
then, commencing on the later of the termination of this Lease and three (3)
business days after Landlord's delivery of notice of such failure and that it
elects to treat such failure as a holdover, Tenant shall be liable to Landlord
as a holdover tenant (as more particularly provided in Article 16) until Tenant
has fully complied with its obligations under this Section 5.3.

﻿

5.3.5Confidentiality. Unless compelled to do so by applicable law, Tenant agrees
that Tenant shall not disclose, discuss, disseminate or copy any information,
data, findings, communications, conclusions and reports regarding the
environmental condition of the Premises to any Person (other than Tenant’s
consultants, attorneys, property managers, employees, shareholders and potential
and actual investors, lenders, business and merger partners, subtenants and
assignees that have a need to know such information), including any governmental
authority, without the prior written consent of Landlord. In the event Tenant
reasonably believes that disclosure is compelled by applicable law, it shall
provide Landlord ten (10) days’ advance notice of disclosure of confidential
information so that Landlord may attempt to obtain a protective order.  Tenant
may additionally release such 



 

 

 

8377633.2 (8383465.1)

-16-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



information to bona fide prospective purchasers or lenders, subject to any such
parties’ written agreement to be bound by the terms of this Section 5.3.

﻿

5.3.6Copies of Environmental Reports. Within thirty (30) days of receipt
thereof, Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports regarding Tenant’s activities with
respect to the Premises, or ground water beneath the Land, or the environmental
condition or Clean-up thereof. Tenant shall be obligated to provide Landlord
with a copy of such materials without regard to whether such materials are
generated by Tenant or prepared for Tenant, or how Tenant comes into possession
of such materials.

﻿

5.3.7Intentionally Omitted.

﻿

5.3.8Signs, Response Plans, Etc. Tenant shall be responsible for posting on the
Premises any signs required under applicable Environmental Laws with respect to
the use of Hazardous Materials by Tenant or Tenant’s Agents. Tenant shall also
complete and file any business response plans or inventories required by any
applicable laws. Tenant shall concurrently file a copy of any such business
response plan or inventory with Landlord.

﻿

5.3.9Survival. Each covenant, agreement, representation, warranty and
indemnification made by Tenant set forth in this Section 5.3 shall survive the
expiration or earlier termination of this Lease and shall remain effective until
all of Tenant’s obligations under this Section 5.3 have been completely
performed and satisfied.

﻿

6.SERVICES AND UTILITIES

﻿

6.1In General. Tenant will be responsible, at its sole cost and expense, for the
furnishing of all services and utilities to the Premises, including, but not
limited to heating, ventilation and air-conditioning, electricity, water,
telephone, janitorial and interior Building security services. To the extent
that any utilities (including without limitation, electricity, gas, sewer and
water) to the Building are not separately metered to the Premises, then Tenant
shall pay to Landlord, within thirty (30) days after billing, an equitable
portion of the Building utility costs, based on Tenant's proportionate use
thereof.

﻿

6.1.1All utilities (including without limitation, electricity, gas, sewer and
water) to the Building which are separately metered at the Premises shall be
paid directly by Tenant to the applicable utility provider.

﻿

6.1.2Landlord shall not provide janitorial services for the Premises. Tenant
shall be solely responsible for performing all janitorial services and other
cleaning of the Premises, all in compliance  with applicable laws. The
janitorial and cleaning of the Premises shall be adequate to maintain the
Premises in a manner consistent with First Class Life Sciences Projects.

﻿

Tenant shall cooperate fully with Landlord at all times and abide by all
reasonable regulations and requirements that Landlord may reasonably prescribe
for the proper functioning and protection of the HVAC, electrical, mechanical
and plumbing systems. Provided that Landlord agrees to provide and maintain and
keep in continuous service utility connections to the Project, including
electricity, water and sewage connections, Landlord shall have no obligation to
provide any services or utilities to the Building, including, but not limited to
heating, ventilation and air-conditioning, electricity, water, telephone,
janitorial and interior Building security services.

﻿

6.2Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause; and such failures or delays or 



 

 

 

8377633.2 (8383465.1)

-17-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



diminution shall never be deemed to constitute an eviction or disturbance of
Tenant's use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease. Notwithstanding the
foregoing, Landlord may be liable for damages to the extent caused by the
negligence or willful misconduct of Landlord or the Landlord Parties, provided
that Landlord shall not be liable under any circumstances for injury to, or
interference with, Tenant's business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this Article
6.

﻿

6.3Energy Performance Disclosure Information. Tenant hereby acknowledges that
Landlord may be required to disclose certain information concerning the energy
performance of the Building pursuant to California Public Resources Code Section
25402.10 and the regulations adopted pursuant thereto (collectively the “Energy
Disclosure Requirements”). Tenant hereby acknowledges prior receipt of the Data
Verification Checklist, as defined in the Energy Disclosure Requirements (the
“Energy Disclosure Information”), and agrees that Landlord has timely complied
in full with Landlord’s obligations under the Energy Disclosure Requirements.
Tenant acknowledges and agrees that (i) Landlord makes no representation or
warranty regarding the energy performance of the Building or the accuracy or
completeness of the Energy Disclosure Information, (ii) the Energy Disclosure
Information is for the current occupancy and use of the Building and that the
energy performance of the Building may vary depending on future occupancy and/or
use of the Building, and (iii) Landlord shall have no liability to Tenant for
any errors or omissions in the Energy Disclosure Information. If and to the
extent not prohibited by applicable laws, Tenant hereby waives any right Tenant
may have to receive the Energy Disclosure Information, including, without
limitation, any right Tenant may have to terminate this Lease as a result of
Landlord’s failure to disclose such information. Further, Tenant hereby releases
Landlord from any and all losses, costs, damages, expenses and/or liabilities
relating to, arising out of and/or resulting from the Energy Disclosure
Requirements, including, without limitation, any liabilities arising as a result
of Landlord’s failure to disclose the  Energy Disclosure Information to Tenant
prior to the execution of this Lease. Tenant’s acknowledgment of the AS-IS
condition of the Premises pursuant to the terms of this Lease shall be deemed to
include the energy performance of the Building. Tenant further acknowledges that
pursuant to the Energy Disclosure Requirements, Landlord may be required in the
future to disclose information concerning Tenant’s energy usage to certain third
parties, including, without limitation, prospective purchasers, lenders and
tenants of the Building (the “Tenant Energy Use Disclosure”). Tenant hereby (A)
consents to all such Tenant Energy Use Disclosures, and (B) acknowledges that
Landlord shall not be required to notify Tenant of any Tenant Energy Use
Disclosure. Further, Tenant hereby releases Landlord from any and all losses,
costs, damages, expenses and liabilities relating to, arising out of and/or
resulting from any Tenant Energy Use Disclosure. The terms of this Section
6.3 shall survive the expiration or earlier termination of this Lease.

﻿

7.REPAIRS

﻿

7.1Tenant Repair Obligations. Tenant shall, throughout the Term, at its sole
cost and expense, maintain, repair or replace as required, the Premises in a
good standard of maintenance, repair and replacement as required, and in good
and sanitary condition, all in accordance with the standards of First Class Life
Sciences Projects, except for the Landlord Repair Obligations, whether or not
such maintenance, repair, replacement or improvement is required in order to
comply with applicable Laws ("Tenant's Repair Obligations"), including without
limitation, all electrical facilities and equipment, including lighting
fixtures, lamps, fans and any exhaust equipment and systems, electrical motors
and all other appliances and equipment of every kind and nature located in the
Premises; all communications systems serving the Premises; all of Tenant's
security systems in or about or serving the Premises; Tenant's signage; interior
demising walls and partitions (including painting and wall coverings), equipment
and floors. Tenant shall additionally be responsible, at Tenant’s sole cost and
expense, to furnish all expendables, including light bulbs, paper goods and
soaps, used in the Premises.

﻿

7.2Landlord Repair Obligations. Landlord shall be responsible, as a part of
Operating Expenses, for repairs to and routine maintenance of the Building
including without limitation: (1) exterior windows, window frames, window
casements (including the repairing, resealing, cleaning and replacing of
exterior windows); (2) exterior doors, door frames and door closers; (3) the
Building (as opposed to the Premises) and Project plumbing, sewer, drainage,
electrical, fire protection, life safety and security systems and equipment,
existing heating, ventilation and air-conditioning ("HVAC") systems, and all
other mechanical and HVAC systems and equipment (collectively, the "Building
Systems"), (4) the exterior glass, exterior walls, foundation and roof of the
Building, the 

﻿





 

 

 

8377633.2 (8383465.1)

-18-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



structural portions of the floors of the Building, including, without
limitation, any painting, sealing, patching and waterproofing of exterior walls,
and (5) repairs to the elevator in the Building and underground utilities,
except to the extent that any such repairs are required due to the negligence or
willful misconduct of Tenant (the "Landlord Repair Obligations"); provided,
however, that if such repairs are due to the negligence or willful misconduct of
Tenant, Landlord shall nevertheless make such repairs at Tenant's expense, or,
if covered by Landlord's insurance, Tenant shall only be obligated to pay any
deductible in connection therewith. Costs expended by Landlord in connection
with the Landlord Repair Obligations shall be included in Operating Expenses to
the extent allowed pursuant to the terms of Article 4, above. Landlord shall
cooperate with Tenant to enforce any warranties that Landlord holds that could
reduce Tenant's maintenance obligations under this Lease. Tenant hereby waives
any and all rights under and benefits of subsection 1 of Section 1932 and
Sections 1941 and 1942 of the California Civil Code or under any similar law,
statute, or ordinance now or hereafter in effect.

﻿

7.3Tenant's Right to Make Repairs. Notwithstanding any provision to the contrary
contained in this Lease, if Tenant provides written notice to Landlord of an
event or circumstance which requires the action of Landlord under this Lease
with respect to repair and/or maintenance required in the Premises, including
repairs to the portions of the Building located within the Premises that are
Landlord’s responsibility under Section 7.4 (the “Base Building”), which event
or circumstance with respect to the Base Building materially and adversely
affects the conduct of Tenant’s business from the Premises, and Landlord fails
to commence corrective action within a reasonable period of time, given the
circumstances, after the receipt of such notice, but in any event not later than
thirty (30) days after receipt of said notice (unless Landlord’s obligation
cannot reasonably be performed within thirty (30) days, in which event Landlord
shall be allowed additional time as is reasonably necessary to perform the
obligation so long as Landlord begins performance within the initial thirty (30)
days and diligently pursues performance to completion), or, in the event of an
Emergency (as defined below), not later than five (5) business days after
receipt of such notice, then Tenant shall have the right to undertake such
actions as may be reasonably necessary to make such repairs if Landlord
thereafter fails to commence corrective action within five (5) business days
following Landlord's receipt of a second written notice from Tenant specifying
that Tenant will undertake such actions if Landlord fails to timely do so
(provided that such notice shall include the following language in bold,
capitalized text: "IF LANDLORD FAILS TO COMMENCE THE REPAIRS DESCRIBED IN THIS
LETTER WITHIN FIVE (5) BUSINESS DAYS FROM LANDLORD'S RECEIPT OF THIS LETTER,
TENANT WILL PERFORM SUCH REPAIRS AT LANDLORD'S EXPENSE"; provided, however, that
in no event shall Tenant undertake any actions that could materially or
adversely affect the Base Building. Notwithstanding the foregoing, in the event
of an Emergency, no second written notice shall be required as long as Tenant
advises Landlord in the first written notice of Tenant's intent to perform such
Emergency repairs if Landlord does not commence the same within such five (5)
business day period, utilizing the language required in second notices. If such
action was required under the terms of this Lease to be taken by Landlord and
was not commenced by Landlord within such five (5) business day period and
thereafter diligently pursued to completion, then Tenant shall be entitled to
prompt reimbursement by Landlord of the reasonable out-of-pocket
third-party  costs  and expenses actually incurred by Tenant in taking such
action. If Tenant undertakes such corrective actions pursuant to this Section
7.3, then (a) the insurance and indemnity provisions set forth in this Lease
shall apply to Tenant's performance of such corrective actions, (b) Tenant shall
proceed in accordance with all applicable laws, (c) Tenant shall retain to
perform such corrective actions only such reputable contractors and suppliers as
are duly licensed and qualified, (d) Tenant shall effect such repairs in a good
and workmanlike and commercially reasonable manner, (e) Tenant shall use new or
like new materials, and (f) Tenant shall take reasonable efforts to minimize any
material interference or impact on the other tenants and occupants of the
Building. Promptly following completion of any work taken by Tenant pursuant to
the terms of this Section 7.5, Tenant shall deliver a detailed invoice of the
work completed, the materials used and the costs relating thereto, and Landlord
shall reimburse Tenant the amounts expended by Tenant in connection with such
work, provided that Landlord shall have the right to reasonably object if
Landlord claims that such action did not have to be taken by Landlord pursuant
to the terms of this Lease or that the charges are excessive (in which case
Landlord shall pay the amount it contends would not have been excessive). For
purposes of this Section 7.5, an "Emergency" shall mean an event threatening
immediate and material danger to people located in the Building or immediate,
material damage to the Building, Base Building, or creating a realistic
possibility of an immediate and material interference with, or immediate and
material interruption of a material aspect of Tenant's business operations. 



 

 

 

8377633.2 (8383465.1)

-19-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



8.ADDITIONS AND ALTERATIONS

﻿

8.1Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) business days prior to the commencement thereof, and which consent shall
not be unreasonably withheld by Landlord, provided it shall be deemed reasonable
for Landlord to withhold its consent to any Alteration which adversely affects
the structural portions or the systems or equipment of the Building or is
visible from the exterior of the Building. Notwithstanding the foregoing, Tenant
shall be permitted to make Alterations following ten (10) business days’ notice
to Landlord (as to Alterations costing more than $10,000 only), but without
Landlord's prior consent, to the extent that such Alterations (i) do not affect
the building systems or equipment (other than minor changes such as adding or
relocating electrical outlets and thermostats), (ii) are not visible from the
exterior of the Building, and (iii) cost less than $50,000.00 for a particular
job of work. The construction of the Tenant Improvements to the Premises shall
be governed by the terms of the Tenant Work Letter and not the terms of this
Article 8.

﻿

8.2Manner of Construction. Landlord may impose, as a condition of its consent to
any and all Alterations or repairs of the Premises or about the Premises, such
requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that upon Landlord's request,
Tenant shall, at Tenant's expense, remove such Alterations upon the expiration
or any early termination of the Lease Term. Tenant shall construct such
Alterations and perform such repairs in a good and workmanlike manner, in
conformance with any and all applicable federal, state, county or municipal
laws, rules and regulations and pursuant to a valid building permit, issued by
the city in which the Building is located (or other applicable governmental
authority). Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord's reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. Upon completion of any Alterations, Tenant shall
deliver to Landlord final lien waivers from all contractors, subcontractors and
materialmen who performed such work. In addition to Tenant's obligations under
Article 9 of this Lease, upon completion of any Alterations, Tenant agrees to
cause a Notice of Completion to be recorded in the office of the Recorder of the
County in which the Project is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and Tenant shall
deliver to the Project construction manager a reproducible copy of the "as
built" drawings of the Alterations as well as all permits, approvals and other
documents issued by any governmental agency in connection with the Alterations.

﻿

8.3Payment for Improvements. In connection with any Alterations that affect the
Building systems (other than minor changes such as adding or relocating
electrical outlets and thermostats), or which have a cost in excess of $100,000,
Tenant shall reimburse Landlord for Landlord's reasonable, actual, out-of-pocket
costs and expenses actually incurred in connection with Landlord's review of
such work.

﻿

8.4Construction Insurance. In addition to the requirements of Article 10 of this
Lease, in the event that Tenant makes any Alterations, prior to the commencement
of such Alterations, Tenant shall provide Landlord with evidence that Tenant or
Tenant's contractor carries "Builder's All Risk" insurance (to the extent that
the cost of such work shall exceed $50,000) in an amount approved by Landlord
covering the construction of such Alterations, and such other insurance as
Landlord may reasonably require, it being understood and agreed that all of such
Alterations shall be insured by Landlord pursuant to Article 10 of this Lease
immediately upon completion thereof. In addition, Tenant's contractors and
subcontractors shall be required to carry (i) Commercial General Liability
Insurance in an amount approved by Landlord, with Landlord, and, at Landlord's
option, Landlord's property manager and project manager, as additional insureds
in an amount approved by Landlord, and otherwise in accordance with the
requirements of Article 10 of this Lease, and (ii) workers compensation
insurance.  In connection with Alterations with a cost in excess of $250,000,
Landlord may, in its discretion, require Tenant to obtain a lien and completion
bond or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien-free completion of such Alterations and naming
Landlord as a co-obligee.

﻿

8.5Landlord's Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and



 

 

 

8377633.2 (8383465.1)

-20-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



all Alterations and improvements, shall be and become the property of Landlord
and remain in place at the Premises following the expiration or earlier
termination of this Lease. Notwithstanding the foregoing, Landlord may, by
written notice to Tenant given at the time it consents to an Alteration, require
Tenant, at Tenant's expense, to remove any Alterations within the Premises and
to repair any damage to the Premises and Building caused by such removal. If
Tenant fails to complete such removal and/or to repair any damage caused by the
removal of any Alterations, Landlord may do so and may charge the cost thereof
to Tenant. Tenant hereby protects, defends, indemnifies and holds Landlord
harmless from any liability, cost, obligation, expense or claim of lien in any
manner relating to the installation, placement, removal or financing of any such
Alterations, improvements, fixtures and/or equipment in, on or about the
Premises, which obligations of Tenant shall survive the expiration or earlier
termination of this Lease. Notwithstanding the foregoing, except to the extent
the same are paid for by the Tenant Improvement Allowance, the items set forth
in Exhibit F attached hereto (the "Tenant's Property") shall at all times be and
remain Tenant's property. Exhibit F may be updated from time to time by
agreement of the parties. Tenant may remove the Tenant's Property from the
Premises at any time, provided that Tenant repairs all damage caused by such
removal.  Landlord shall have no lien or other interest in the Tenant's
Property.

﻿

9.COVENANT AGAINST LIENS Tenant shall keep the Project and Premises free from
any liens or encumbrances arising out of the work performed, materials furnished
or obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any claims, liabilities,
judgments or costs (including, without limitation, reasonable attorneys' fees
and costs) arising out of same or in connection therewith. Except as to
Alterations as to which no notice is required under the second sentence of
Section 8.1, Tenant shall give Landlord notice at least ten (10) business days
prior to the commencement of any such work on the Premises (or such additional
time as may be necessary under applicable laws) to afford Landlord the
opportunity of posting and recording appropriate notices of non- responsibility
(to the extent applicable pursuant to then applicable laws). Tenant shall remove
any such lien or encumbrance by bond or otherwise within ten (10) business days
after notice by Landlord, and if Tenant shall fail to do so, Landlord may pay
the amount necessary to remove such lien or encumbrance, without being
responsible for investigating the validity thereof.

﻿

10.INSURANCE

﻿

10.1Indemnification and Waiver. Except as provided in Section 10.5 or to the
extent due to the negligence, willful misconduct or violation of this Lease by
Landlord or the Landlord Parties, Tenant hereby assumes all risk of damage to
property in, upon or about the Premises from any cause whatsoever (including,
but not limited to, any personal injuries resulting from a slip and fall in,
upon or about the Premises) and agrees that Landlord, its partners, subpartners
and their respective officers, agents, servants, employees, lenders, any
property manager and independent contractors (collectively, "Landlord Parties")
shall not be liable for, and are hereby released from any responsibility for,
any damage either to person or property or resulting from the loss of use
thereof, which damage is sustained by Tenant or by other persons claiming
through Tenant. Tenant shall indemnify, defend, protect, and hold harmless the
Landlord Parties from any and all claims, loss, cost, damage, injury, expense
and liability (including without limitation court costs and reasonable
attorneys' fees) incurred in connection with or arising from any cause in or on
the Premises (including, but not limited to, a slip and fall), any acts,
omissions or negligence of Tenant or of any person claiming by, through or under
Tenant, or of the contractors, agents, servants, employees, invitees, guests or
licensees of Tenant or any such person, in, on or about the Project or any
breach of the terms of this Lease, either prior to, during, or after the
expiration of the Lease Term, provided that the terms of the foregoing indemnity
and release shall not apply to the negligence or willful misconduct of Landlord
or its agents, employees, contractors, licensees or invitees, or Landlord's
violation of this Lease. Should Landlord be named as a defendant in any suit
brought against Tenant in connection with or arising out of Tenant's occupancy
of the Premises, Tenant shall pay to Landlord its costs and expenses incurred in
such suit, including without limitation, its actual professional fees such as
reasonable appraisers', accountants' and attorneys' fees.  Notwithstanding
anything to the contrary in this Lease, Landlord shall not be released or
indemnified from, and shall indemnify, defend, protect and hold harmless Tenant
from, all losses, damages, liabilities, claims, attorneys’ fees, costs and
expenses arising from the gross negligence or willful misconduct of Landlord or
its agents, contractors, licensees or invitees, or a violation of Landlord’s
obligations or representations under this Lease. The provisions of this Section
10.1 shall survive the expiration or sooner termination of this Lease with
respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination.



 

 

 

8377633.2 (8383465.1)

-21-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



10.2Tenant's Compliance With Landlord's Property Insurance. Landlord shall
insure the Building, Tenant Improvements and any Alterations during the Lease
Term against loss or damage under an "all risk" property insurance policy. Such
coverage shall be in such amounts, from such companies, and on such other terms
and conditions, as Landlord may from time to time reasonably determine.
Additionally, at the option of Landlord, such insurance coverage may include the
risks of earthquakes and/or flood damage and additional hazards, a rental loss
endorsement and one or more loss payee endorsements in favor of the holders of
any mortgages or deeds of trust encumbering the interest of Landlord in the
Building or the ground or underlying lessors of the Building, or any portion
thereof. The costs of such insurance shall be included in Operating Expenses,
subject to the terms of Section 4.2.4. Tenant shall, at Tenant's expense, comply
with all insurance company requirements pertaining to the use of the Premises.
If Tenant's conduct or use of the Premises causes any increase in the premium
for such insurance policies then Tenant shall reimburse Landlord for any such
increase. Tenant, at Tenant's expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body. Notwithstanding
anything to the contrary in this Lease, Tenant shall not be required to comply
with or cause the Premises to comply with any laws, rules, regulations or
insurance requirements requiring the construction of alterations unless such
compliance is necessitated solely due to Tenant's particular use of the
Premises.

﻿

10.3Tenant's Insurance. Tenant shall maintain the following coverages in the
following amounts during the Lease Term (except Tenant shall carry the insurance
described in Section 10.3.1 during any period in which it enters the Premises).

﻿

10.3.1Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury and property damage (including loss of
use thereof) arising out of  Tenant's operations, and contractual liabilities
including a contractual coverage for limits of liability (which limits may be
met together with umbrella liability insurance) of not less than:

﻿

﻿

 

 

﻿

Bodily Injury and 

$4,000,000 each occurrence

﻿

Property Damage Liability

$4,000,000 annual aggregate

﻿

 

 

﻿

Personal Injury Liability

$4,000,000 annual aggregate

﻿

10.3.2Property Insurance covering all office furniture, business and trade
fixtures, office and lab equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant. Such insurance shall be written
on an "all risks" of physical loss or damage basis, for the full replacement
cost value (subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage (excluding flood),
including sprinkler leakage, bursting or stoppage of pipes, and explosion, and
providing business interruption coverage for a period of ninety

(90) days.

﻿

10.3.3Business Income Interruption for ninety (90) days plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.

﻿

10.3.4Worker's Compensation and Employer's Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations. The policy
shall include a waiver of subrogation in favor of Landlord, its employees,
Lenders and any property manager or partners.

﻿

10.4Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, its subsidiaries and
affiliates, its property manager (if any) and any other party the Landlord so
specifies, as an additional insured on the liability insurance, including
Landlord's managing agent, if any; (ii) be issued by an insurance company having
a rating of not less than A-:VII in Best's Insurance Guide or which is
otherwise 



 

 

 

8377633.2 (8383465.1)

-22-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



acceptable to Landlord and authorized to do business in the State of California;
and (iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance required of Tenant. Tenant shall not cause said insurance to be
canceled or coverage changed unless thirty (30) days' prior written notice shall
have been given to Landlord and any mortgagee of Landlord (unless such
cancellation is the result of non-payment of premiums, in which case not less
than five (5) days' notice shall be provided). Tenant shall deliver said policy
or policies or certificates thereof to Landlord on or before the Lease
Commencement Date and at least ten (10) days before the expiration dates
thereof. In the event Tenant shall fail to procure such insurance, or to deliver
such policies or certificate, Landlord may, at its option, procure such policies
for the account of Tenant, and the cost thereof shall be paid to Landlord within
five (5) days after delivery to Tenant of bills therefor.

﻿

10.5Subrogation. Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property or business interruption loss to the extent that such coverage is
agreed to be provided hereunder, notwithstanding the negligence of either party.
Notwithstanding anything to the contrary in this Lease, the parties each hereby
waive all rights and claims against each other for such losses, and waive all
rights of subrogation of their respective insurers. The parties agree that their
respective insurance policies do now, or shall, contain the waiver of
subrogation.

﻿

10.6Additional Insurance Obligations. Tenant shall carry and maintain during the
entire Lease Term, at Tenant's sole cost and expense, increased amounts of the
insurance required to be carried by Tenant pursuant to this Article 10 and such
other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord or Landlord's lender, but in no event in excess of the
amounts and types of insurance then being required by landlords of buildings
comparable to and in the vicinity of the Building.

﻿

11.DAMAGE AND DESTRUCTION

﻿

11.1Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Premises and such Common Areas.  Such restoration
shall be to substantially the same condition of the Premises and the Common
Areas prior to the casualty, except for modifications required by zoning and
building codes and other laws or any other modifications to the Common Areas
deemed desirable by Landlord, which are consistent with the character of the
Project, provided that access to the Premises shall not be materially impaired.
Landlord shall not be liable for any inconvenience or annoyance to Tenant or its
visitors, or injury to Tenant's business resulting in any way from such damage
or the repair thereof; provided however, that if such fire or other casualty
shall have damaged the Premises or Common Areas necessary to Tenant's occupancy,
and the damaged portions of the Premises are not occupied by Tenant as a result
thereof, then during the time and to the extent the Premises are unfit for
occupancy, the Rent shall be abated in proportion to the ratio that the amount
of rentable square feet of the Premises which is unfit for occupancy for the
purposes permitted under this Lease bears to the total rentable square feet of
the Premises.

﻿

11.2Landlord's Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building shall be damaged by fire or other casualty or cause, and one or more of
the following conditions is present: (i) in Landlord's reasonable judgment,
repairs cannot reasonably be completed within one (1) year after the date of
discovery of the damage (when such repairs are made without the payment of
overtime or other premiums); (ii) the damage is due to a risk that Landlord is
not required to insure under this Lease, and the cost of restoration exceed five
percent (5%) of the replacement cost of the Building (unless Tenant agrees to
pay any uninsured amount in excess of such five percent (5%)); or (iii) the
damage occurs during the last twelve (12) months of the Lease Term and will take
more than sixty (60) days to restore; provided, however, that if Landlord does
not elect to terminate this Lease pursuant to Landlord's termination right as
provided above, and the repairs cannot, in



 

 

 

8377633.2 (8383465.1)

-23-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



the reasonable opinion of Landlord, be completed within seven (7) months after
the date of discovery of the damage (or are not in fact completed within eight
(8) months after the date of discovery of the damage), Tenant may elect, no
earlier than sixty (60) days after the date of the damage and not later than
ninety (90) days after the date of such damage, or within thirty (30) days after
such repairs are not timely completed, to terminate this Lease by written notice
to Landlord effective as of the date specified in the notice, which date shall
not be less than thirty (30) days nor more than sixty (60) days after the date
such notice is given by Tenant.

﻿

11.3Waiver of Statutory Provisions. The provisions of this Lease, including this
Article  11, constitute an express agreement between Landlord and Tenant with
respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

﻿

12.NONWAIVER No provision of this Lease shall be deemed waived by either
party  hereto  unless expressly waived in a writing signed thereby. The waiver
by either party hereto of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of same or
any other term, covenant or condition herein contained. The subsequent
acceptance of Rent hereunder by Landlord shall not be deemed to be a waiver of
any preceding breach by Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular Rent so accepted,
regardless of Landlord's knowledge of such preceding breach at the time of
acceptance of such Rent. No acceptance of a lesser amount than the Rent herein
stipulated shall be deemed a waiver of Landlord's right to receive the full
amount due, nor shall any endorsement or statement on any check or payment or
any letter accompanying such check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the full amount due. No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant's right of possession hereunder, or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit, or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

﻿

13.CONDEMNATION If the whole or any part of the Premises shall be taken by power
of eminent domain or condemned by any competent authority for any public or
quasi-public use or purpose, or if any adjacent property or street shall be so
taken or condemned, or reconfigured or vacated by such authority in such manner
as to require the use or reconstruction of any part of the Premises, or if
Landlord shall grant a deed or other instrument in lieu of such taking by
eminent domain or condemnation, Landlord shall have the option to terminate this
Lease effective as of the date possession is required to be surrendered to the
authority. Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, for moving expenses, for the unamortized
value of any improvements paid for by Tenant and for the Lease “bonus value”, so
long as such claims are payable separately to Tenant. All Rent shall be
apportioned as of the date of such termination. If any part of the Premises
shall be taken, and this Lease shall not be so terminated, the Rent shall be
proportionately abated. Tenant hereby waives any
and  all  rights  it  might  otherwise  have  pursuant  to Section 1265.130 of
The California Code of Civil Procedure. Notwithstanding anything to the contrary
contained in this Article 13, in the event of a temporary taking of all or any
portion of the Premises for a period of one hundred and eighty (180) days or
less, then this Lease shall not terminate but the Base Rent and the Additional
Rent shall be abated for the period of such taking in proportion to the ratio
that the amount of rentable square feet of the Premises taken bears to the total
rentable square feet of the Premises. Landlord shall be entitled to receive the
entire award made in connection with any such temporary taking.

 

 

 

 

8377633.2 (8383465.1)

-24-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

14.ASSIGNMENT AND SUBLETTING

﻿

14.1Transfers. Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee"). If
Tenant desires Landlord's consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the "Transfer Notice") shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the "Transfer
Premium", as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, and (iv) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, and any other information
reasonably required by Landlord which will enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee's business and proposed use of the Subject Space. Any
Transfer made without Landlord's prior written consent shall, at Landlord's
option, be null, void and of no effect, and shall, at Landlord's option,
constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord's reasonable review
and processing fees, as well as any reasonable professional fees (including,
without limitation, attorneys', accountants', architects', engineers' and
consultants' fees) incurred by Landlord (not to exceed $3,500 in the aggregate
for any particular Transfer), within thirty (30) days after written request by
Landlord.

﻿

14.2Landlord's Consent. Landlord shall not unreasonably withhold or delay its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice and shall respond to Tenant’s consent
request within forty-five (45) days following receipt of such request and the
documentation required by this Lease in connection therewith. Without limitation
as to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply:

﻿

14.2.1The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

﻿

14.2.2The Transferee is either a governmental agency or instrumentality thereof;

﻿

14.2.3The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; or

﻿

14.2.4The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease.

﻿

If Landlord consents to any Transfer pursuant to the terms of this Section
14.2 (and does not exercise any recapture rights Landlord may have under Section
14.4 of this Lease), Tenant may within six (6) months after Landlord's consent,
but not later than the expiration of said six-month period, enter into such
Transfer of the Premises or portion thereof, upon substantially the same terms
and conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
such that Landlord would initially have been entitled to refuse its consent to
such Transfer under this Section 14.2, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a suit for contract damages



 

 

 

8377633.2 (8383465.1)

-25-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



(other than damages for injury to, or interference with, Tenant's business
including, without limitation, loss of profits, however occurring) or
declaratory judgment and an injunction for the relief sought, and Tenant hereby
waives all other remedies, including, without limitation, any right at law or
equity to terminate this Lease, on its own behalf and, to the extent permitted
under all applicable laws, on behalf of the proposed Transferee.

﻿

14.3Transfer Premium. If Landlord consents to a Transfer, as a condition thereto
which the parties hereby agree is reasonable, Tenant shall pay to Landlord fifty
percent (50%) of any "Transfer Premium," as that term is defined in this Section
14.3, received by Tenant from such Transferee. "Transfer Premium" shall mean all
rent, additional rent or other consideration payable by such Transferee in
connection with the Transfer in excess of the Rent and Additional Rent payable
by Tenant under this Lease during the term of the Transfer on a per rentable
square foot basis if less than all of the Premises is transferred, and after
deduction of (i) any costs of improvements made to the Subject Space in
connection with such Transfer, (ii) brokerage commissions paid in connection
with such Transfer, and (iii) reasonable legal fees incurred in connection with
such Transfer. "Transfer Premium" shall also include, but not be limited to, key
money, bonus money or other cash consideration paid by Transferee to Tenant in
connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or for assets, fixtures,
inventory, equipment, or furniture transferred by Tenant to Transferee in
connection with such Transfer. The determination of the amount of Landlord's
applicable share of the Transfer Premium shall be made on a monthly basis as
rent or other consideration is received by Tenant under the Transfer.

﻿

14.4Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer other than to a Permitted Transferee which, together with all prior
Transfers then remaining in effect, would cause fifty percent (50%) or more of
the Premises to be Transferred for more than fifty percent (50%) of the then
remaining Lease Term (taking into account any extension of the Lease Term which
has irrevocably exercised by Tenant), Tenant shall give Landlord notice (the
"Intention to Transfer Notice") of such contemplated Transfer (whether or not
the contemplated Transferee or the terms of such contemplated Transfer have been
determined). The Intention to Transfer Notice shall specify the portion of and
amount of rentable square feet of the Premises which Tenant intends to Transfer
in the subject Transfer (the "Contemplated Transfer Space"), the contemplated
date of commencement of the Contemplated Transfer (the "Contemplated Effective
Date"), and the contemplated length of the term of such contemplated Transfer.
Thereafter, Landlord shall have the option, by giving written notice to Tenant
within thirty (30) days after receipt of any Intention to Transfer Notice, to
recapture the Contemplated Transfer Space. Such recapture shall cancel and
terminate this Lease with respect to such Contemplated Transfer Space as of the
Contemplated Effective Date. In the event of a recapture by Landlord, if this
Lease shall be canceled with respect to less than the entire Premises, the Rent
reserved herein shall be prorated on the basis of the number of rentable square
feet retained by Tenant in proportion to the number of rentable square feet
contained in the Premises, and this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same. If Landlord declines, or
fails to elect in a timely manner, to recapture such Contemplated Transfer Space
under this Section 14.4, then, subject to the other terms of this Article 14,
for a period of nine (9) months (the "Nine Month Period") commencing on the last
day of such thirty (30) day period, Landlord shall not have any right to
recapture the Contemplated Transfer Space with respect to any Transfer made
during the Nine Month Period, provided that any such Transfer is substantially
on the terms set forth in the Intention to Transfer Notice, and provided further
that any such Transfer shall be subject to the remaining terms of this Article
14.  If such a Transfer is not so consummated within the Nine Month Period (or
if a Transfer is so consummated, then upon the expiration of the term of any
Transfer of such Contemplated Transfer Space consummated within such Nine Month
Period), Tenant shall again be required to submit a new Intention to Transfer
Notice to Landlord with respect any contemplated Transfer, as provided above in
this Section 14.4. Tenant shall not be required to provide a separate Intention
to Transfer Notice and Tenant’s request for Landlord’s consent to a Transfer
shall satisfy Tenant’s obligations in this Section 14.4.

﻿

14.5Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord's request a complete statement, certified by
an independent certified public accountant, or Tenant's chief financial officer,
setting forth in detail the computation of any Transfer Premium



 

 

 

8377633.2 (8383465.1)

-26-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



Tenant has derived and shall derive from such Transfer, and (v) no Transfer
relating to this Lease or agreement entered into with respect thereto, whether
with or without Landlord's consent, shall relieve Tenant or any guarantor of the
Lease from any liability under this Lease, including, without limitation, in
connection with the Subject Space. Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to any Transfer, and shall have the right to make
copies thereof. If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than two percent (2%), Tenant shall pay
Landlord's costs of such audit.

﻿

14.6Additional Transfers. For purposes of this Lease, the term "Transfer" shall
also include if Tenant is a partnership, the withdrawal or change, voluntary,
involuntary or by operation of law, of fifty percent (50%) or more of the
partners, or transfer of fifty percent (50%) or more of partnership interests,
within a twelve (12)-month period, or the dissolution of the partnership without
immediate reconstitution thereof.

﻿

14.7Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord's enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord's right to
enforce any term of this Lease against Tenant or any other person. If Tenant's
obligations hereunder have been guaranteed, Landlord's consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.

﻿

14.8Non-Transfers. Notwithstanding anything to the contrary contained in this
Article 14, (i) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant), (ii) an assignment of the Premises to an
entity which acquires all or substantially all of the assets or interests
(partnership, stock or other) of Tenant, (iii) an assignment of the Premises to
an entity which is the resulting entity of a merger or consolidation of Tenant
with another entity, or (iv) a change of Control or the sale of corporate shares
of capital stock in Tenant in connection with a private financing or public
offering of Tenant's stock on a nationally-recognized stock exchange
(collectively, a "Permitted Transferee"), shall not be deemed a Transfer under
this Article 14, provided that (A) Tenant notifies Landlord of any such
assignment or sublease and promptly supplies Landlord with any documents or
information requested by Landlord regarding such assignment or sublease or such
affiliate, (B) such assignment or sublease is  not  a subterfuge by Tenant to
avoid its obligations under this Lease, (C) such Permitted Transferee shall be
of a character and reputation consistent with the quality of the Building, and
(D) such Permitted Transferee described in subpart (ii) or (iii) above shall
have a tangible net worth (not including goodwill as an asset) computed in
accordance with generally accepted accounting principles ("Net Worth") at least
equal to the Net Worth of Tenant on the day immediately preceding the effective
date of such assignment or sublease. An assignee of Tenant's entire interest
that is also a Permitted Transferee may also be considered a "Permitted
Assignee". "Control," as used in this Section 14.8, shall mean the ownership,
directly or indirectly, of at least fifty-one percent (51%) of the voting
securities of, or possession of the right to vote, in the ordinary direction of
its affairs, of at least fifty-one percent (51%) of the voting interest in, any
person or entity. No such permitted assignment or subletting shall serve to
release Tenant from any of its obligations under this Lease.

﻿

15.SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

﻿

15.1Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises



 

 

 

8377633.2 (8383465.1)

-27-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



unless such intent is specifically acknowledged in writing by Landlord. The
delivery of keys to the Premises to Landlord or any agent or employee of
Landlord shall not constitute a surrender of the Premises or effect a
termination of this Lease, whether or not the keys are thereafter retained by
Landlord, and notwithstanding such delivery Tenant shall be entitled to the
return of such keys at any reasonable time upon request until this Lease shall
have been properly terminated. The voluntary or other surrender of this Lease by
Tenant, whether accepted by Landlord or not, or a mutual termination hereof,
shall not work a merger, and at the option of Landlord shall operate as an
assignment to Landlord of all subleases or subtenancies affecting the Premises
or terminate any or all such sublessees or subtenancies.

﻿

15.2Removal of Tenant Property by Tenant. Upon the expiration of the Lease Term,
or upon any earlier termination of this Lease, Tenant shall, subject to the
provisions of this Article 15, quit and surrender possession of the Premises to
Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear, damage
caused by casualty, repairs required as a result of condemnation, and repairs
which are specifically made the responsibility of Landlord hereunder excepted.
Upon such expiration or termination, Tenant shall, without expense to Landlord,
remove or cause to be removed from the Premises all debris and rubbish, and such
items of furniture, equipment, free-standing cabinet work, movable partitions
(but not demountable walls) and other articles of personal property owned by
Tenant or installed or placed by Tenant at its expense in the Premises, and such
similar articles of any other persons claiming under Tenant, as Landlord may, in
its sole discretion, require to be removed, and Tenant shall repair at its own
expense all damage to the Premises and Building resulting from such removal.

﻿

15.3Environmental Assessment. In connection with its surrender of the Premises,
Tenant shall submit to Landlord, at least fifteen (15) days prior to the
expiration date of this Lease (or in the event of an earlier termination of this
Lease, as soon as reasonably possible following such termination), an
environmental Assessment of the Premises by a competent and experienced
environmental engineer or engineering firm reasonably satisfactory to Landlord
(pursuant to a contract approved by Landlord and providing that Landlord can
rely on the Environmental Assessment). If such Environmental Assessment reveals
that remediation or Clean-up is required under any Environmental Laws that
Tenant is responsible for under this Lease, Tenant shall submit a remediation
plan prepared by a recognized environmental consultant and shall be responsible
for all costs of remediation and Clean-up, as more particularly provided in
Section 5.3, above.

﻿

15.4Condition of the Building and Premises Upon Surrender. In addition to the
above requirements of this Article 15, upon the expiration of the Lease Term, or
upon any earlier termination of this Lease, Tenant shall, surrender the Premises
and Building with Tenant having complied with all of Tenant’s obligations under
this Lease, including those relating to improvement, repair, maintenance,
compliance with law, testing and other related obligations of Tenant set forth
in Article 7 of this Lease. In the event that the Building and Premises shall be
surrendered in a condition which does not comply with the terms of this Section
15.4, because Tenant failed to comply with its obligations set forth in Lease,
then following thirty (30) days’ notice to Tenant, during which thirty (30) day
period Tenant shall have the right to cure such noncompliance, Landlord shall be
entitled to expend all reasonable costs in order to cause the same to comply
with the required condition upon surrender and Tenant shall immediately
reimburse Landlord for all such costs upon notice and, commencing on the later
of the termination of this Lease and three (3) business days after Landlord’s
delivery of notice of such failure and that it elects to treat such failure as a
holdover, Tenant shall be deemed during the period that Tenant or Landlord, as
the case may be, perform obligations relating to the Surrender Improvements to
be in holdover under Article 16 of this Lease.

﻿

16.HOLDING OVER    If Tenant holds over after the expiration of the Lease Term
or earlier termination thereof, with the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term. If Tenant holds over after
the expiration of the Lease Term of earlier termination thereof, without the
express or implied consent of Landlord, such tenancy shall be deemed to be a
tenancy by sufferance only, and shall not constitute a renewal hereof or an
extension for any further term. In either case, Base Rent shall be payable at a
monthly rate equal to one hundred fifty percent (150%) of the Base Rent
applicable during the last rental period of the Lease Term under this Lease.
Such month-to-month tenancy or tenancy by sufferance, as the case may be, shall
be subject to every other applicable term, covenant and agreement contained
herein. Nothing contained in this Article 16 shall be construed as consent by
Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the



 

 

 

8377633.2 (8383465.1)

-28-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



Premises to Landlord as provided in this Lease upon the expiration or other
termination of this Lease. The provisions of this Article 16 shall not be deemed
to limit or constitute a waiver of any other rights or remedies of Landlord
provided herein or at law. If Tenant fails to surrender the Premises upon the
termination or expiration of this Lease, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall protect, defend, indemnify and hold
Landlord harmless from all loss, costs (including reasonable attorneys' fees)
and liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom.

﻿

17.ESTOPPEL CERTIFICATES Within ten (10) business days following a request in
writing  by Landlord, Tenant shall execute, acknowledge and deliver to Landlord
an estoppel certificate, which, as submitted by Landlord, shall be substantially
in the form of Exhibit D, attached hereto (or such other form as may be
reasonably required by any prospective mortgagee or purchaser of the Project, or
any portion thereof), indicating therein any exceptions thereto that may exist
at that time, and shall also contain any other information reasonably requested
by Landlord or Landlord's mortgagee or prospective mortgagee. Any such
certificate may be relied upon by any prospective mortgagee or purchaser of all
or any portion of the Project. Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes. At any time during the
Lease Term, in connection with a sale or financing of the Building by Landlord,
Landlord may require Tenant to provide Landlord with its most recent annual
financial statement and annual financial statements of the preceding two (2)
years. Such statements shall be prepared in accordance with generally accepted
accounting principles and, if such is the normal practice of Tenant, shall be
audited by an independent certified public accountant. Landlord shall hold such
statements confidential. Failure of Tenant to timely execute, acknowledge and
deliver such estoppel certificate or other instruments shall constitute an
acceptance of the Premises and an acknowledgment by Tenant that statements
included in the estoppel certificate are true and correct, without exception.

﻿

18.SUBORDINATION Landlord hereby represents and warrants
to  Tenant  that  the  Project  is  not currently subject to any ground lease,
or to the lien of any mortgage or deed of trust. This Lease shall be subject and
subordinate to all future ground or underlying leases of the Building or Project
and to the lien of any mortgage, trust deed or other encumbrances now or
hereafter in force against the Building or Project or any part thereof, if any,
and to all renewals, extensions, modifications, consolidations and replacements
thereof, and to all advances made or hereafter to be made upon the security of
such mortgages or trust deeds, unless the holders of such mortgages, trust deeds
or other encumbrances, or the lessors under such ground lease or underlying
leases, require in writing that this Lease be superior thereto. The
subordination of this Lease to any such future ground or underlying leases of
the Building or Project or to the lien of any mortgage, trust deed or other
encumbrances, shall be subject to Tenant's receipt of a commercially reasonable
subordination, non-disturbance, and attornment agreement in favor of Tenant.
Tenant covenants and agrees in the event any proceedings are brought for the
foreclosure of any such mortgage or deed in lieu thereof (or if any ground lease
is terminated), to attorn, without any deductions or set-offs whatsoever, to the
lienholder or purchaser or any successors thereto upon any such foreclosure sale
or deed in lieu thereof (or to the ground lessor), if so requested to do so by
such purchaser or lienholder or ground lessor, and to recognize such purchaser
or lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant's occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant. Landlord's interest herein may be assigned as
security at any time to any lienholder. Tenant shall, within ten (10) days of
request by Landlord, execute such further instruments or assurances as Landlord
may reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

﻿

19.DEFAULTS; REMEDIES

﻿

19.1Events of Default.  The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

﻿

19.1.1Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; or 



 

 

 

8377633.2 (8383465.1)

-29-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



19.1.2Except where a specific time period is otherwise set forth for Tenant's
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

﻿

19.1.3Abandonment or vacation of all or a substantial portion of the Premises by
Tenant while Tenant is in default under the Lease; or

﻿

19.1.4The failure by Tenant to observe or perform according to the provisions of
Articles 5,  14, 17 or 18 of this Lease where such failure continues for more
than five (5) business days after notice from Landlord.

﻿

19.2Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

﻿

19.2.1Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

﻿

(i)The worth at the time of award of the unpaid rent which has been earned at
the time of such termination; plus

﻿

(ii)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

﻿

(iii)The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

﻿

(iv)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, in each case to the extent
allocable to the remaining Lease Term, brokerage commissions and advertising
expenses incurred to obtain a new tenant, expenses of remodeling the Premises or
any portion thereof for a new tenant, whether for the same or a different use,
and any special concessions made to obtain a new tenant; and

﻿

(v)At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

﻿

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).



 

 

 

8377633.2 (8383465.1)

-30-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



19.2.2Landlord shall have the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

﻿

19.2.3Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

﻿

19.3Subleases of Tenant. If Landlord elects to terminate this Lease on account
of any default by Tenant, as set forth in this Article 19, Landlord shall have
the right to terminate any and all subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises or may, in Landlord's sole discretion, succeed to Tenant's interest in
such subleases, licenses, concessions or arrangements. In the event of
Landlord's election to succeed to Tenant's interest in any such subleases,
licenses, concessions or arrangements, Tenant shall, as of the date of notice by
Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder.

﻿

19.4Efforts to Relet. No re-entry, repairs, maintenance, changes, alterations
and additions, appointment of a receiver to protect Landlord's interests
hereunder, or any other action or omission by Landlord shall be construed as an
election by Landlord to terminate this Lease or Tenant's right to possession, or
to accept a surrender of the Premises, nor shall same operate to release Tenant
in whole or in part from any of Tenant's obligations hereunder, unless express
written notice of such intention is sent by Landlord to Tenant.

﻿

20.COVENANT OF QUIET ENJOYMENT Landlord covenants that Tenant, on paying the
Rent, charges for services and other payments herein reserved and on keeping,
observing and performing all the other terms, covenants, conditions, provisions
and agreements herein contained on the part of Tenant to be kept, observed and
performed, shall, during the Lease Term, peaceably and quietly have, hold and
enjoy the Premises subject to the terms, covenants, conditions, provisions and
agreements hereof without interference by any persons  lawfully claiming by or
through Landlord. The foregoing covenant is in lieu of any other covenant
express or implied.

﻿

21.SECURITY DEPOSIT Within five (5) business days following Tenant's execution
of this Lease, Tenant shall deposit with Landlord a security deposit (the
"Security Deposit") in the amount set forth in Section 8 of the Summary, as
security for the faithful performance by Tenant of all of its obligations under
this Lease. If Tenant defaults with respect to any provisions of this Lease,
including, but not limited to, the provisions relating to the payment of Rent,
the removal of property and the repair of resultant damage, Landlord may,
without notice to Tenant, but shall not be required to apply all or any part of
the Security Deposit for the payment of any Rent or any other sum in default and
Tenant shall, upon demand therefor, restore the Security Deposit to its original
amount. Any unapplied portion of the Security Deposit shall be returned to
Tenant, or, at Landlord's option, to the last assignee of Tenant's interest
hereunder, within sixty (60) days following the expiration of the Lease Term.
Tenant shall not be entitled to any interest on the Security Deposit. Tenant
hereby irrevocably waives and relinquishes any and all rights, benefits, or
protections, if any, Tenant now has, or in the future may have, under Section
1950.7 of the California Civil Code, any successor statute, and all other
provisions of law, now or hereafter in effect, which (i) establishes the time
frame by which a landlord must refund a security deposit under a lease, and/or
(ii) provides that a landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by a tenant or to clean the subject premises. Tenant acknowledges and
agrees that (a) any statutory time frames for the return of a security deposit
are superseded by the express period identified in this Article 21, above, and
(b) rather than be so limited, Landlord may claim from the Security Deposit (1)
any and all sums expressly identified in this Article 21, above, and (2) any
additional sums reasonably necessary to compensate Landlord for any and all
losses or damages caused by Tenant's default of this Lease, including, but not
limited to, all damages or rent due upon termination of Lease pursuant to
Section 1951.2 of the California Civil Code.



 

 

 

8377633.2 (8383465.1)

-31-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



22.COMMUNICATIONS AND COMPUTER LINE Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the "Lines"), provided that Tenant shall obtain
Landlord's prior written consent, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease.  Tenant shall pay all costs in connection
therewith. Landlord reserves the right, upon notice to Tenant prior to the
expiration or earlier termination of this Lease, to require that Tenant, at
Tenant's sole cost and expense, remove any Lines located in or serving the
Premises prior to the expiration or earlier termination of this Lease.

﻿

23.SIGNS

﻿

23.1Exterior Signage. Subject to Landlord's prior written approval, which shall
not be unreasonably withheld, conditioned or delayed, and provided all signs are
in keeping with the quality, design and style of the Building and Project,
Tenant, at its sole cost and expense, may install (i) identification signage on
the existing monument sign located at the exterior of the Project, and (ii) on
the Building at the door/window level of the Building (i.e., Tenant does not
have rights to rooftop, eyebrow or other similar signage rights), including at
the entrance to the Building, as well as any internal directional and lobby
identification signage and directory (collectively, "Tenant Signage"); provided,
however, in no event shall Tenant's Signage include an "Objectionable Name," as
that term is defined in Section 23.3, of this Lease. All such signage shall be
subject to Tenant's obtaining all required governmental approvals. All permitted
signs shall be maintained by Tenant at its expense in a first-class and safe
condition and appearance. Upon the expiration or earlier termination of this
Lease, Tenant shall remove all of its signs at Tenant's sole cost and expense.
The graphics, materials, color, design, lettering, lighting, size, illumination,
specifications and exact location of Tenant's Signage (collectively, the "Sign
Specifications") shall be subject to the prior written approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, and
shall be consistent and compatible with the quality and nature of the Project.
Tenant hereby acknowledges that, notwithstanding Landlord's approval of Tenant's
Signage, Landlord has made no representation or warranty to Tenant with respect
to the probability of obtaining all necessary governmental approvals and permits
for Tenant's Signage. In the event Tenant does not receive the necessary
governmental approvals and permits for Tenant's Signage, Tenant's and Landlord's
rights and obligations under the remaining terms of this Lease shall be
unaffected.

﻿

23.2Objectionable Name. Tenant's Signage shall not include a name or logo which
relates to an entity which is of a character or reputation, or is associated
with a political faction or orientation, which is inconsistent with the quality
of the Project, or which would otherwise reasonably offend a landlord of the
Comparable Buildings (an "Objectionable Name"). The parties hereby agree that
the following name, or any reasonable derivation thereof, shall be deemed not to
constitute an Objectionable Name: "Pulse Biosciences, Inc.."

﻿

23.3Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Any signs, window coverings, or blinds (even if the same are
located behind the Landlord-approved window coverings for the Building), or
other items visible from the exterior of the Premises or Building, shall be
subject to the prior approval of Landlord, in its sole discretion.

﻿

24.COMPLIANCE WITH LAW  Tenant shall not do anything or suffer anything to be
done in or about the Premises or the Project which will in any way conflict with
any law, statute, ordinance or other governmental rule, regulation or
requirement now in force or which may hereafter be enacted or promulgated
(“Applicable Laws”). At its sole cost and expense, Tenant shall promptly comply
with all such governmental measures. Should any standard or regulation now or
hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations. Tenant shall be responsible, at its sole
cost and expense, to make all alterations to the Building and Premises as are
required to comply with the governmental rules, regulations, requirements or
standards described in this Article 24. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant. For purposes of Section 1938 of the California Civil Code, Landlord
hereby discloses to Tenant, and Tenant hereby



 

 

 

8377633.2 (8383465.1)

-32-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



acknowledges, that the Project, Building and Premises have not undergone
inspection by a Certified Access Specialist (CASp). As required by Section
1938(e) of the California Civil Code, Landlord hereby states as follows: "A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises." In furtherance of the foregoing,
Landlord and Tenant hereby agree as follows: (a) any CASp inspection requested
by Tenant shall be conducted, at Tenant's sole cost and expense, by a CASp
approved in advance by Landlord; and (b) pursuant to Article 24 below, but
subject to Section 10.2 above, Tenant, at its cost, is responsible for making
any repairs within the Premises to correct violations of construction-related
accessibility standards; and, if anything done by or for Tenant in its use or
occupancy of the Premises shall require repairs to the Building (outside the
Premises) to correct violations of construction-related accessibility standards,
then Tenant shall, at Landlord's option, either perform such repairs at Tenant's
sole cost and expense or reimburse Landlord upon demand, as Additional Rent, for
the cost to Landlord of performing such repairs. Tenant’s obligations under this
Article 24 are subject to the limitation in Section 10.2 above.

﻿

25.LATE CHARGES    If any installment of Rent or any other sum due from Tenant
shall not be received by Landlord or Landlord's designee within five (5)
business days after Tenant's receipt of written notice from Landlord that said
amount is delinquent then Tenant shall pay to Landlord a late charge equal to
five percent (5%) of the overdue amount plus any reasonable attorneys' fees
incurred by Landlord by reason of Tenant's failure to pay Rent and/or other
charges when due hereunder. The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord's other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord's remedies in any manner. In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid within ten (10) days after Tenant’s receipt of written notice that said
amount is delinquent shall bear interest from the date when due until paid at a
rate per annum equal to the lesser of (i) the annual "Bank Prime Loan" rate
cited in the Federal Reserve Statistical Release Publication G.13(415),
published on the first Tuesday of each calendar month (or such other comparable
index as Landlord and Tenant shall reasonably agree upon if such rate ceases to
be published) plus four (4) percentage points, and (ii) the highest rate
permitted by applicable law.

﻿

26.LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

﻿

26.1Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

﻿

26.2Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) subject to Section 29.21, sums equal to
all expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all reasonable legal fees and other amounts so expended. Tenant's
obligations under this Section 26.2 shall survive the expiration or sooner
termination of the Lease Term.

﻿

27.ENTRY BY LANDLORD    Landlord reserves the right at all reasonable times and
upon reasonable notice to Tenant (except in the case of an Emergency) to enter
the Premises to (i) inspect them; (ii) show the



 

 

 

8377633.2 (8383465.1)

-33-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



Premises to prospective purchasers, or to current or prospective mortgagees,
ground or underlying lessors or insurers or, during the last nine (9) months of
the Lease Term, to prospective tenants; (iii) post notices of nonresponsibility
(to the extent applicable pursuant to then applicable law); or (iv) repair the
Premises or the Building, or for structural repairs to the Building or the
Building's systems and equipment as provided under the Lease. Landlord may make
any such entries without the abatement of Rent, except as otherwise provided in
this Lease, and may take such reasonable steps as required to accomplish the
stated purposes. In an Emergency, Landlord shall have the right to use any means
that Landlord may deem proper to open the doors in and to the Premises. Any
entry into the Premises by Landlord in the manner hereinbefore described shall
not be deemed to be a forcible or unlawful entry into, or a detainer of, the
Premises, or an actual or constructive eviction of Tenant from any portion of
the Premises. Landlord shall use commercially reasonable efforts to minimize any
interference with Tenant's use of or access to the Premises in connection with
any such entry, and shall comply with Tenant's reasonable security measures,
including that Tenant may require that Landlord be accompanied by an employee of
Tenant during any such entry into the Premises by Landlord (except in the event
of an emergency in which case no escort shall be required); provided, however,
that in no event shall the unavailability of such escort at the time that
Landlord is permitted to enter the Premises delay Landlord's entry into the
Premises as permitted hereunder. Landlord shall hold confidential any
information regarding Tenant’s business that it may learn as a result of such
entry.

﻿

28.TENANT PARKING Tenant shall have the right, without the payment of any
parking charge or fee (other than as a reimbursement of operating expenses to
the extent allowed pursuant to the terms or Article 4 of this Lease, above),
commencing on the Lease Commencement Date, to use the amount of parking set
forth in Section 9 of the Summary, in the on-site parking lot and garage which
serves the Building. Tenant shall abide by all reasonable rules and regulations
which are prescribed from time to time for the orderly operation and use of the
parking facility where the parking passes are located (including any sticker or
other identification system established by Landlord and the prohibition of
vehicle repair and maintenance activities in the parking facilities), and shall
cooperate in seeing that Tenant's employees and visitors also comply with such
rules and regulations. Tenant's use of the Project parking facility shall be at
Tenant's sole risk and Tenant acknowledges and agrees that Landlord shall have
no liability whatsoever for damage to the vehicles of Tenant, its employees
and/or visitors, or for other personal injury or property damage or theft
relating to or connected with the parking rights granted herein or any of
Tenant's, its employees' and/or visitors' use of the parking facilities.
Landlord shall not over subscribe parking. Landlord shall use commercially
reasonable efforts to prevent the occupants of neighboring buildings from
parking in the lot serving the Building and to prevent other tenants in the
Building from using more than their share of the parking spaces.

﻿

29.MISCELLANEOUS PROVISIONS

﻿

29.1Terms; Captions. The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

﻿

29.2Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

﻿

29.3No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

﻿

29.4Modification of Lease. Should any current or prospective mortgagee or ground
lessor for the Building or Project require a modification of this Lease, which
modification will not cause an increased cost or expense to Tenant or in any
other way materially and adversely change the rights and obligations of Tenant 



 

 

 

8377633.2 (8383465.1)

-34-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



hereunder or interfere with Tenant’s use of the Premises, then and in such
event, Tenant agrees that this Lease may be so modified and agrees to execute
whatever documents are reasonably required therefor and to deliver the same to
Landlord within ten (10) business days following a request therefor. At the
request of Landlord or any mortgagee or ground lessor, Tenant agrees to execute
a short form of Lease and deliver the same to Landlord within ten (10) business
days following the request therefor.

﻿

29.5Transfer of Landlord's Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder accruing after the date of transfer provided
such transferee shall have fully assumed and agreed in writing to be liable for
all obligations of this Lease to be performed by Landlord, including the return
of any Security Deposit, and Tenant shall attorn to such transferee.

﻿

29.6Prohibition Against Recording. Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

﻿

29.7Landlord's Title. Landlord's title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

﻿

29.8Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

﻿

29.9Payment under Protest. If Tenant in good faith disputes any amounts billed
by Landlord, other than (i) Base Rent, (ii) Tenant's Share of Direct Expenses
(as to which Tenant may exercise its rights under Section 4.6, above), Tenant
may make payment of such amounts under protest, and reserve all of its rights
with respect to such amounts (the "Disputed Amounts"). Landlord and Tenant shall
meet and confer to discuss the Disputed Amounts and attempt, in good faith, to
resolve the particular dispute. If, despite such good faith efforts, Landlord
and Tenant are unable to reach agreement regarding the Disputed Amounts, either
party may submit the matter to binding arbitration under the JAMS Streamlined
Arbitration Rules & Procedures. The non-prevailing party, as determined by JAMS,
will be responsible to pay all fees and costs incurred in connection with the
JAMS procedure, as well as all other costs and expenses, including reasonable
attorneys' fees, incurred by the prevailing party. This Section 29.9 shall not
apply to claims relating to Landlord's exercise of any unlawful detainer rights
pursuant to California law or rights or remedies used by Landlord to gain
possession of the Premises or terminate Lessee's right of possession to the
Premises.

﻿

29.10Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

﻿

29.11Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

﻿

29.12No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.



 

 

 

8377633.2 (8383465.1)

-35-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



29.13Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the lesser of (a)
the interest of Landlord in the Project or (b) the equity interest Landlord
would have in the Project if the Project were encumbered by third-party debt in
an amount equal to eighty percent (80%) of the value of the Project (as such
value is determined by Landlord), including any rental, condemnation, sales and
insurance proceeds received by Landlord or the Landlord Parties in connection
with the Project, Building or Premises. No Landlord Parties (other than
Landlord) shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such liability on behalf of itself and all persons
claiming by, through or under Tenant.  The limitations of liability contained in
this Section 29.13 shall inure to the benefit of Landlord's and the Landlord
Parties' present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns. Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord's obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant's business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring, or loss to inventory,
scientific research, scientific experiments, laboratory animals, products,
specimens, samples, and/or scientific, business, accounting and other records of
every kind and description kept at the premises and any and all income derived
or derivable therefrom.

﻿

29.14Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

﻿

29.15Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

﻿

29.16Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, fire or other casualty, and other causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a "Force Majeure"), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by a Force Majeure, provided,
however, the foregoing delays shall not apply to Tenant’s termination rights
hereunder.

﻿

29.17Intentionally Omitted.

﻿

29.18Notices. All notices, demands, statements, designations, approvals or other
communications (collectively, "Notices") given or required to be given by either
party to the other hereunder or by law shall be in writing, shall be (A) sent by
United States certified or registered mail, postage prepaid, return receipt
requested ("Mail"), (B) delivered by a nationally recognized overnight courier,
or (C) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant. Any Notice will be deemed given (i) three (3) business
days after the date it is posted if sent by Mail, (ii) the date the overnight
courier delivery is made, or (iii) the date personal delivery is made.  As of
the date



 

 

 

8377633.2 (8383465.1)

-36-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



of this Lease, any Notices to Landlord must be sent, transmitted, or delivered,
as the case may be, to the following addresses:

﻿

Hayward Point Eden I Limited Partnership c/o HCP, Inc.

3760 Kilroy Airport Way, Suite 300 Long Beach, CA  90806-2473

Attn:  Legal Department with a copy to:

HCP Life Science Estates 950 Tower Lane, Suite 1650

﻿

Foster City, CA 94404

Attention: Jonathan M. Bergschneider and

Allen Matkins Leck Gamble Mallory & Natsis LLP 1901 Avenue of the Stars, Suite
1800

Los Angeles, California 90067 Attention: Anton N. Natsis, Esq.

﻿

29.19Joint and Several. If there is more than one tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

﻿

29.20Authority. If Tenant is a corporation, trust or partnership, Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the State of California and that Tenant has full
right and authority to execute and deliver this Lease and that each person
signing on behalf of Tenant is authorized to do so.

﻿

29.21Attorneys' Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

﻿

29.22Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the laws of the State of California. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.



 

 

 

8377633.2 (8383465.1)

-37-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



29.23Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

﻿

29.24Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. The terms of this Section 29.24 shall survive the
expiration or earlier termination of the Lease Term.

﻿

29.25Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

﻿

29.26Project or Building Name, Address and Signage. Landlord shall have the
right at any time to change the name and/or address of the Project or Building
(and Landlord shall reimburse Tenant its actual, reasonable costs incurred as a
result of such change, if any) and, subject to Section 23.1, to install, affix
and maintain any and all signs on the exterior and on the interior of the
Project or Building as Landlord may, in Landlord's sole discretion, desire.
Tenant shall not use the name of the Project or Building or use pictures or
illustrations of the Project or Building in advertising or other publicity or
for any purpose other than as the address of the business to be conducted by
Tenant in the Premises, without the prior written consent of Landlord.

﻿

29.27Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

﻿

29.28Good Faith. Except (i) for matters for which there is a standard of consent
or  discretion specifically set forth in this Lease; (ii) matters which could
have an adverse effect on the Building Structure or the Building Systems, or
which could affect the exterior appearance of the Building, or (iii) matters
covered by Article 4 (Additional Rent), or Article 19 (Defaults; Remedies) of
this Lease (collectively, the “Excepted Matters”), any time the consent of
Landlord or Tenant is required, such consent shall not be unreasonably withheld
or delayed, and, except with regard to the Excepted Matters, whenever this Lease
grants Landlord or Tenant the right to take action, exercise discretion,
establish rules and regulations or make an allocation or other determination,
Landlord and Tenant shall act reasonably and in good faith.

﻿

29.29Development of the Project.

﻿

29.29.1Subdivision. Landlord reserves the right to subdivide all or a portion of
the buildings and Common Areas, so long as the same does not interfere with
Tenant’s use of or access to the Premises or Tenant’s parking rights. Tenant
agrees to execute and deliver, upon demand by Landlord and in the form requested
by Landlord, any additional documents needed to conform this Lease to the
circumstances resulting from a subdivision and any all maps in connection
therewith, so long as the same does not increase Tenant’s obligations or
decrease Tenant’s rights under this Lease. Notwithstanding anything to the
contrary set forth in this Lease, the separate ownership of any buildings and/or
Common Areas by an entity other than Landlord shall not affect the calculation
of Direct Expenses or Tenant's payment of Tenant's Share of Direct Expenses.

﻿

29.29.2Construction of Property and Other Improvements. Tenant acknowledges that
portions of the Project may be under construction following Tenant's occupancy
of the Premises, and that such construction may result in levels of noise, dust,
obstruction of access, etc. which are in excess of that present in a



 

 

 

8377633.2 (8383465.1)

-38-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



fully constructed project. Tenant hereby waives any and all rent offsets or
claims of constructive eviction which may arise in connection with such
construction, so long as the same does not interfere with Tenant’s use of or
access to the Premises or Tenant’s parking rights.

﻿

29.30No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.

﻿

29.31Transportation Management. Tenant shall fully comply with all present or
future programs required by applicable laws intended to manage parking,
transportation or traffic in and around the Project and/or the Building and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities. Such
programs may include, without limitation: (i) restrictions on the number of
peak-hour vehicle trips generated by Tenant; (ii) increased vehicle occupancy;
(iii) implementation of an in-house ridesharing program and an employee
transportation coordinator; (iv) working with employees and any Project,
Building or area-wide ridesharing program manager; (v) instituting
employer-sponsored incentives (financial or in-kind) to encourage employees to
rideshare; and (vi) utilizing flexible work shifts for employees.





 

 

 

8377633.2 (8383465.1)

-39-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

﻿

﻿

﻿

 

 

 

 

 

 

LANDLORD:

 

TENANT:

 

﻿

 

 

 

﻿

 

 

 

HAYWARD POINT EDEN   I LIMITED PARTNERSHIP,

 

PULSE BIOSCIENCES, INC.,

 

a Delaware limited partnership

 

a Nevada corporation

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

By:

HCP Estates USA Inc.,

 

By:

/s/ Brian B. Dow

 

﻿

 

a Delaware corporation,

 

 

 

 

﻿

 

its General Partner

 

 

Brian B, Dow

 

﻿

 

 

 

 

Print Name

 

﻿

By:

/s/ Jonathan M. Bergschneder

 

 

 

 

﻿

 

Jonathan M. Bergschneider

 

Its:

Senior Vice President and Chief

 

﻿

 

Senior Managing Director

 

 

Financial Officer

 

﻿

 

 

 

 

 

 

﻿

 

 

 

By:

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

Print name

 

﻿

 

 

 

 

 

 

﻿

 

 

 

Its:

 

 

﻿

﻿

﻿

 

 

 

 

8377633.2 (8383465.1)

-40-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

BRITANNIA POINT EDEN

﻿

OUTLINE OF PREMISES

﻿

﻿

Picture 6 [plse-20161231xex10_1g001.jpg]

﻿

﻿

 

 

 

 

8377633.2 (8383465.1)

EXHIBIT A

-1-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

﻿

BRITANNIA POINT EDEN

﻿

PROJECT SITE PLAN

﻿

image2.jpeg [plse-20161231xex10_1g002.jpg]

﻿

﻿

﻿

﻿

﻿

﻿

 

 

 

 

8377633.2 (8383465.1)

EXHIBIT A-1

-1-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

﻿

BRITANNIA POINT EDEN

﻿

TENANT WORK LETTER

﻿

1.Defined Terms. As used in this Tenant Work Letter, the following capitalized
terms have the following meanings:

﻿

(a)Approved TI Plans: Plans and specifications prepared by the applicable
Architect for the Tenant Improvements and approved by Landlord and Tenant in
accordance with Paragraph 2 of this Tenant Work Letter, subject to further
modification from time to time to the extent provided in and in accordance with
such Paragraph 2.

﻿

(b)Architect: The architect reasonably and mutually selected by Landlord and
Tenant, with respect to any Tenant Improvements which Landlord is to cause to be
constructed pursuant to this Tenant Work Letter.

﻿

(c)Tenant Change Request: See definition in Paragraph 2(c)(ii) hereof.

﻿

(d)Final TI Working Drawings: See definition in Paragraph 2(a) hereof.

﻿

(e)General Contractor: The general contractor reasonably selected by Landlord
with respect to Landlord's TI Work as provided in Section 2(c) below. Tenant
shall have no right to direct or control such General Contractor.

﻿

(f)Landlord's TI Work: Any Tenant Improvements which Landlord is to construct or
install pursuant to this Tenant Work Letter or by mutual agreement of Landlord
and Tenant from time to time.

﻿

(g)Project Manager. Project Management Advisors, Inc., or any other project
manager designated by Landlord in its reasonable discretion from time to time to
act in a supervisory, oversight, project management or other similar capacity on
behalf of Landlord in connection with the design and/or construction of the
Tenant Improvements.

﻿

(h)Punch List Work: Minor corrections of construction or decoration details, and
minor mechanical adjustments, that are required in order to cause any applicable
portion of the Tenant Improvements or Landlord’s Work as constructed to conform
to the Approved TI Plans or this Tenant Work Letter in all material respects and
that do not materially interfere with Tenant's use or occupancy of the Building
and the Premises.

﻿

(i)Substantial Completion Certificate: See definition in Paragraph 3(a) hereof.

﻿

(j)Tenant Delay: Any of the following types of delay in the completion of
construction of Landlord's TI Work (but in each instance, only to the extent
that any of the following has actually and proximately caused substantial
completion of Landlord's TI Work to be delayed):

﻿

(i)Any delay resulting from Tenant's failure to furnish, in a timely manner,
information reasonably requested by Landlord or by Landlord's Project Manager in
connection with the design or construction of Landlord's TI Work, or from
Tenant's failure to approve in a timely manner any matters requiring approval by
Tenant;

﻿

(ii)Any delay resulting from Tenant Change Requests initiated by Tenant,
including any delay resulting from the need to revise any drawings or obtain
further governmental approvals as a result of any such Tenant Change Request;
or 



 

 

 

8377633.2 (8383465.1)

EXHIBIT B

-1-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



(iii)Any delay caused by Tenant (or Tenant's contractors, agents or employees)
materially interfering with the performance of Landlord's TI Work, provided that
Landlord shall have given Tenant prompt notice of such material interference
and, before the first time a Tenant Delay is deemed to have occurred as a result
of such delay, such interference has continued for more than twenty-four (24)
hours after Tenant’s receipt of such notice.

﻿

(k)Tenant Improvements: The improvements to or within the Building shown on the
Approved TI Plans from time to time and to be constructed by Landlord pursuant
to the Lease and this Tenant Work Letter. The term "Tenant Improvements" does
not include the improvements existing in the Building and Premises at the date
of execution of the Lease.

﻿

(l)Unavoidable Delays: Delays due to acts of God, acts of public agencies, labor
disputes, strikes, fires, freight embargoes, inability (despite the exercise of
due diligence) to obtain supplies, materials, fuels or permits, or other causes
or contingencies (excluding financial inability) beyond the
reasonable  control  of Landlord or Tenant, as applicable. Landlord shall use
commercially reasonable efforts to provide Tenant with prompt notice of any
Unavoidable Delays.

﻿

(m)Capitalized terms not otherwise defined in this Tenant Work Letter shall have
the definitions set forth in the Lease.

﻿

2.Plans and Construction. Landlord and Tenant shall comply with the procedures
set forth in this Paragraph 2 in preparing, delivering and approving matters
relating to the Tenant Improvements.

﻿

(a)Approved Plans and Working Drawings for Tenant Improvements. Tenant shall
promptly and diligently work with the Architect to cause to be prepared and
delivered to Landlord for approval (which approval shall not be unreasonably
withheld, conditioned or delayed by Landlord) proposed schematic plans and
outline specifications for the Tenant Improvements. Following mutual approval of
such proposed schematic plans and outline specifications by Landlord and by
Tenant (as so approved, the “Approved Schematic Plans”), Tenant shall then work
with the Architect to cause to be prepared, promptly and diligently (assuming
timely delivery by Landlord of any information and decisions required to be
furnished or made by Landlord in order to permit preparation of final working
drawings, all of which information and decisions Landlord will deliver promptly
and with reasonable diligence), and delivered to Landlord for approval (which
approval shall not be unreasonably withheld, conditioned or delayed by Landlord)
final detailed working drawings and specifications for the Tenant Improvements,
including (without limitation) any applicable life safety, mechanical,
electrical and plumbing working drawings and final architectural drawings
(collectively, “Final TI Working Drawings”), which Final TI Working Drawings
shall substantially conform to the Approved Schematic Plans. Upon receipt from
Tenant of proposed schematic plans and outline specifications, proposed Final TI
Working Drawings, any other plans and specifications, or any revisions or
resubmittals of any of the foregoing, as applicable, Landlord shall promptly and
diligently (and in all events within 10 business days after receipt in the case
of an initial submittal of schematic plans and outline specifications or
proposed Final TI Working Drawings, and within 7 business days after receipt in
the case of any other plans and specifications or any revisions or resubmittals
of any of the foregoing) either approve such proposed schematic plans and
outline specifications or proposed Final TI Working Drawings, as applicable, or
set forth in writing with particularity any changes necessary to bring the
aspects of such proposed schematic plans and outline specifications or proposed
Final TI Working Drawings into a form which will be reasonably acceptable to
Landlord. Upon approval of the Final TI Working Drawings by Landlord and Tenant,
the Final TI Working Drawings shall constitute the “Approved TI Plans,”
superseding (to the extent of any inconsistencies) any inconsistent features of
the previously existing Approved Schematic Plans. Tenant shall respond to any
request for information or approval of plans or drawings from Landlord or
Architect within five (5) business days.

﻿

(b)Cost of Improvements. “Cost of Improvement” shall mean, with respect to any
item or component for which a cost must be determined in order to allocate such
cost, or an increase in such cost, to Tenant pursuant to this Tenant Work
Letter, the sum of the following (unless otherwise agreed in writing by Landlord
and Tenant with respect to any specific item or component or any category of
items or components): (i) all sums paid to contractors or subcontractors for
labor and materials furnished in connection with construction of such item or
component; (ii) all costs, expenses, payments, fees and charges (other than
penalties) paid to or at the direction of any city, county or other governmental
or quasi-governmental authority or agency which are required to be paid in



 

 

 

8377633.2 (8383465.1)

EXHIBIT B

-2-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



order to obtain all necessary governmental permits, licenses, inspections and
approvals relating to construction of such item or component; (iii) engineering
and architectural fees for services rendered in connection with the design and
construction of such item or component (including, but not limited to, the
Architect for such item or component and an electrical engineer, mechanical
engineer, structural engineer and civil engineer, if applicable); (iv) sales and
use taxes; (v) testing and inspection costs; (vi) the cost of power, water and
other utility facilities and the cost of collection and removal of debris
required in connection with construction of such item or component; (vii) costs
for builder’s risk insurance; and (viii) all other “hard” and “soft” costs
incurred in the construction of such item or component in accordance with the
Approved TI Plans (if applicable) and this Tenant Work Letter; provided that the
Cost of Improvements shall not include any internal or third-party costs
incurred by Landlord except as provided in Section 2(e).

﻿

(c)Construction of Landlord's TI Work. Following completion of the Approved TI
Plans, Landlord shall apply for and use reasonable efforts to obtain the
necessary permits and approvals to allow construction of all Tenant
Improvements. Upon receipt of such permits and approvals, Landlord shall, at
Tenant's expense (subject to Landlord's payment of the Tenant Improvement
Allowance), construct and complete the Tenant Improvements substantially in
accordance with the Approved TI Plans, subject to Unavoidable Delays and Tenant
Delays (if any). Such construction of the Tenant Improvements shall be performed
in a neat, good and workmanlike manner, free of defects, using new materials and
equipment of good quality, and shall materially conform to all applicable laws,
rules, regulations, codes, ordinances, requirements, covenants, conditions and
restrictions applicable thereto in force at the time such work is completed.
Landlord shall cause Cody Brock, Landmark Builders and up to one (1) other
additional potential general contractor reasonably and mutually agreed upon to
bid on general conditions and fee for construction of the Tenant Improvements
and provide an estimate for the direct cost of the Tenant Improvements. All bids
will be opened together with Landlord selecting the general contractor to
construct the Tenant Improvements, subject to the reasonable approval of Tenant.
Tenant shall also have the right to approve all subcontractors engaged by the
General Contractor, which subcontractors shall be competitively bid and which
approval shall not be unreasonably withheld, conditioned or delayed. Landlord
shall enter into a stipulated sum or guaranteed maximum price construction
contract with the General Contractor in the amount of the construction costs
approved by Landlord and Tenant.

﻿

(d)Changes.

﻿

(i)If Landlord determines at any time that changes in the Final TI Working
Drawings or in any other aspect of the Approved TI Plans relating to any item of
Landlord's TI Work are required as a result of applicable law or governmental
requirements, or are required at the insistence of any other third party whose
approval may be required with respect to the Tenant Improvements, or are
required as a result of unanticipated conditions encountered in the course of
construction, then Landlord shall promptly (A) advise Tenant of such
circumstances and (B) at Tenant's sole cost and expense, subject to Landlord's
payment of the Tenant Improvement Allowance, cause revised Final TI Working
Drawings to be prepared by the Architect and submitted to Tenant, for Tenant's
approval, which shall not be unreasonably withheld. Failure of Tenant to deliver
to Landlord written notice of disapproval and specification of such required
changes on or before any deadline reasonably specified by Landlord (which shall
not be less than three (3) business days after delivery thereof to Tenant) shall
constitute and be deemed to be a Tenant Delay to the extent Landlord is delayed
in completing Landlord’s TI Work.

﻿

(ii)If Tenant at any time desires any changes, alterations or additions to the
Final TI Working Drawings, Tenant shall submit a detailed written request to
Landlord specifying such changes, alterations or additions (a "Tenant Change
Request"). Upon receipt of any such request, Landlord shall promptly notify
Tenant of (A) whether the matters proposed in the Tenant Change Request are
approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed by Landlord), (B) Landlord's estimate of the number of
days of delay, if any, which shall be caused in the construction of the Tenant
Improvements by such Tenant Change Request if implemented (including, without
limitation, delays due to the need to obtain any revised plans or drawings and
any governmental approvals), and (C) Landlord's estimate of the increase, if
any, which shall occur in the cost of design, permitting, project management and
construction of the Tenant Improvements affected by such Tenant Change Request
if such Tenant Change Request is implemented (including, but not limited to, any
costs of compliance with laws or governmental regulations that become applicable
because of the implementation of the Tenant Change Request). If Landlord
approves the Tenant Change Request and Tenant notifies Landlord in writing,
within three (3) business days after receipt of such notice from Landlord, of
Tenant's approval of the Tenant



 

 

 

8377633.2 (8383465.1)

EXHIBIT B

-3-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



Change Request (including the estimated delays and cost increases, if any,
described in Landlord's notice), then Landlord shall cause such Tenant Change
Request to be implemented and Tenant shall be responsible for all actual costs
or cost increases resulting from or attributable to the implementation of the
Tenant Change Request, and any delays resulting therefrom shall be deemed to be
a Tenant Delay (subject to Landlord's payment of the Tenant Improvement
Allowance). If Tenant fails to notify Landlord in writing of Tenant's approval
of such Tenant Change Request within said three (3) business day period, then
such Tenant Change Request shall be deemed to be withdrawn and shall be of no
further effect.

﻿

(e)Project Management. Unless and until revoked by Landlord by written notice
delivered to Tenant, Landlord hereby (i) delegates to Project Manager the
authority to exercise all approval rights, supervisory rights and other rights
or powers of Landlord under this Tenant Work Letter with respect to the design
and construction of the Tenant Improvements, and (ii) requests that Tenant work
with Project Manager with respect to any logistical or other coordination
matters arising in the course of construction of the Tenant Improvements,
including monitoring Tenant's compliance with its obligations under this Tenant
Work Letter and under the Lease with respect to the design and construction of
the Tenant Improvements. Tenant acknowledges the foregoing delegation and
request, and agrees to cooperate reasonably with Project Manager as Landlord's
representative pursuant to such delegation and request. Fees and charges of
Project Manager for such services shall be at Tenant's sole expense, subject to
Landlord's payment of the Tenant Improvement Allowance. Such fees shall not
exceed an amount equal the product of (A) 2.9% and (B) the amount of the Tenant
Improvement Allowance which Tenant elects to utilize; provided that in the event
Tenant elects to utilize any Tenant Funds pursuant to the terms of Section 4(b)
below, such fees to the Project Manager shall increase by an amount equal to the
product of (A) 2.0% and (B) the amount of the Tenant Funds which Tenant elects
to utilize.

﻿

3.Completion.

﻿

(a)When Landlord receives written certification from Architect that construction
of the Tenant Improvements has been completed in accordance with the Approved TI
Plans (except for Punch List Work), Landlord shall prepare and deliver to Tenant
a certificate signed by both Landlord and Architect (the "Substantial Completion
Certificate") (i) certifying that the construction of the Tenant Improvements
has been substantially completed in a good and workmanlike manner in accordance
with the Approved TI Plans in all material respects, subject only to completion
of Punch List Work, and specifying the date of that completion, and (ii)
certifying that the Tenant Improvements comply in all material respects with all
laws, rules, regulations, codes, ordinances, requirements, covenants, conditions
and restrictions applicable thereto at the time of such delivery. Upon receipt
by Tenant of the Substantial Completion Certificate and tender of possession of
the Premises by Landlord to Tenant, and receipt of any certificate of occupancy
or its legal equivalent, or other required sign-offs from any applicable
governmental authority, allowing the legal occupancy of the Premises, the Tenant
Improvements will be deemed delivered to Tenant and "Ready for Occupancy" for
all purposes of the Lease (subject to Landlord's continuing obligations with
respect to any Punch List Work, and to any other express obligations of Landlord
under the Lease or this Tenant Work Letter with respect to such Tenant
Improvements).

﻿

(b)Immediately prior to delivery of the Substantial Completion Certificate for
the Tenant Improvements in the Building, Project Manager or other
representatives of Landlord shall conduct one or more "walkthroughs" of the
Building with Tenant and Tenant's representatives, to identify any items of
Punch List Work that may require correction and to prepare a joint punch list
reflecting any such items, following which Landlord shall diligently complete
the Punch List Work reflected in such joint punch list. The Punch List Work
shall be attached to the Substantial Completion Certificate, and shall not
include damage caused by Tenant or any of Tenant’s agents in connection with any
work performed by Tenant in the Premises, or required as a result of Tenant’s
move-in to the Premises. At any time within thirty (30) days after delivery of
such Substantial Completion Certificate, Tenant shall be entitled to submit one
or more lists to Landlord supplementing such joint punch list by specifying any
additional items of Punch List Work to be performed on the applicable Tenant
Improvements constituting, and upon receipt of such list(s), Landlord shall
diligently complete such additional Punch List Work. Promptly after Landlord
provides Tenant with the Substantial Completion Certificate and completes all
applicable Punch List Work for the Building, Landlord shall cause the
recordation of a Notice of Completion (as defined in the California Civil Code)
with respect to the Tenant Improvements.



 

 

 

8377633.2 (8383465.1)

EXHIBIT B

-4-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



(c)All construction, product and equipment warranties and guaranties obtained by
Landlord with respect to the Tenant Improvements shall, to the extent reasonably
obtainable, include a provision that such warranties and guaranties shall also
run to the benefit of Tenant, and Landlord shall cooperate with Tenant in a
commercially reasonable manner to assist in enforcing all such warranties and
guaranties for the benefit of Tenant.

﻿

(d)Notwithstanding any other provisions of this Tenant Work Letter or of the
Lease, if Landlord is delayed in substantially completing any of the Tenant
Improvements as a result of any Tenant Delay, and if the Lease Commencement Date
is being determined under clause (ii) of Section 3.2 of the Lease Summary, then
notwithstanding any other provision of the Lease to the contrary, then the
Premises shall be deemed to have been Ready for Occupancy on the date the
Premises would have been Ready for Occupancy absent such Tenant Delay.

﻿

4.Payment of Costs.

﻿

(a)Tenant Improvement Allowance. Subject to any restrictions, conditions or
limitations expressly set forth in this Tenant Work Letter or in the Lease or as
otherwise expressly provided by mutual written agreement of Landlord and Tenant,
the cost of construction of the Tenant Improvements shall be paid or reimbursed
by Landlord up to a maximum amount equal to $2,119,095.00 (the "Tenant
Improvement Allowance"), which amount is being made available by Landlord to be
applied towards the Cost of Improvements for the construction of the Tenant
Improvements in the Premises. Tenant shall be responsible, at its sole cost and
expense, for payment of the entire Cost of Improvements of the Tenant
Improvements in excess of the Tenant Improvement Allowance, including (but not
limited to) any costs or cost increases incurred as a result of delays (unless
caused by Landlord), governmental requirements or unanticipated conditions
(unless caused by Landlord), and for payment of any and all costs and expenses
relating to any alterations, additions, improvements, furniture, furnishings,
equipment, fixtures and personal property items which are not eligible for
application of Tenant Improvement Allowance funds under the restrictions
expressly set forth below in this paragraph, but Tenant shall be entitled to use
or apply the entire Tenant Improvement Allowance toward the Cost of Improvements
of the Tenant Improvements (subject to any applicable restrictions, conditions,
limitations, reductions or charges set forth in the Lease or in this Tenant Work
Letter) prior to being required to expend any of Tenant’s own funds for the
Tenant Improvements. The funding of the Tenant Improvement Allowance shall be
made on a monthly basis or at other convenient intervals mutually approved by
Landlord and Tenant and in all other respects shall be based on such
commercially reasonable disbursement conditions and procedures as Landlord,
Project Manager and Landlord’s lender (if any) may reasonably prescribe.
Notwithstanding the foregoing provisions, under no circumstances shall the
Tenant Improvement Allowance or any portion thereof be used or useable by Tenant
for any moving or relocation expenses of Tenant, or for any Cost of Improvement
(or any other cost or expense) associated with any moveable furniture or trade
fixtures, personal property or any other item or element which, under the
applicable provisions of the Lease, will not become Landlord’s property and
remain with the Building upon expiration or termination of the Lease.
Notwithstanding anything to the contrary herein, the Tenant Improvements shall
not include (and Landlord shall be solely responsible for and the Tenant
Improvement Allowance shall not be used for) the following: (a) costs incurred
due to the presence of any Hazardous Materials, if any, but with respect to
removal and remediation of any such Hazardous Materials, only to the extent such
removal or remediation is required by Applicable Laws enforced as of the date of
this Lease for improvements in the Premises generally (as opposed to the
specific Tenant Improvements) and to the extent the same required in order to
allow Tenant to obtain a certificate of occupancy or its legal equivalent, for
the Premises for the Permitted Use assuming a normal and customary occupancy
density;(b) costs to bring the Project into compliance with Applicable Laws to
the extent required in order to allow Tenant to obtain a certificate of
occupancy or its legal equivalent, for the Premises for the Permitted Use
assuming a normal and customary office occupancy density; (c) construction costs
in excess of the contract amount stated in the contract with the General
Contractor, as approved by Tenant (not to be unreasonably withheld), except for
increases set forth in change orders approved by Tenant; (d) wages, labor and
overhead for overtime and premium time unless approved by Tenant (which approval
shall not be unreasonably withheld, conditioned or delayed); (e) attorneys' fees
incurred in connection with negotiation of construction contracts, and
attorneys' fees, experts' fees and other costs in connection with disputes with
third parties; (f) interest and other costs of financing construction costs; (g)
costs incurred as a consequence construction defects or default by a contractor;
(h) costs as a consequence of casualties; (i) penalties and late charges
attributable to Landlord’s failure to pay construction costs, and (j) costs due
to compliance with any soil management plan for the Project or its appendices 



 

 

 

8377633.2 (8383465.1)

EXHIBIT B

-5-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



(b)        Tenant Funds.  For additional funds required to complete the cost of
the work, that are in excess of or elected by the Tenant to be used in place of
the Tenant Improvement Allowance, the Additional TI Allowance, these shall be
considered "Tenant Funds." The total cost to construct the Tenant Improvements
as managed by Landlord and the Project Manager under this Work Letter shall be
the "Project Budget." The Landlord understands that at the time of the agreed
upon Guaranteed Maximum Price (GMP), the Tenant Funds amount is an estimate and
exact costs will not be known until project closeout. The Tenant is required, at
the time of agreement of the GMP, to provide a purchase order to the Landlord
for the full estimated amount of the Tenant Funds, provided that Tenant shall
not be required to make payment, if any, until the close out of the project and
a true up of costs are provided to Tenant. In the event the Tenant Funds at
project closeout are less than the amount agreed upon within the Project Budget,
the Landlord will only bill the Tenant for the Tenant Funds that have been
utilized. In the event the Tenant Funds exceed the amount agreed upon within the
Project Budget, through added scope changes, the Tenant shall provide additional
purchases orders to the Landlord, which will be included in the Tenant Change
Request process that the Landlord’s representative administers.

﻿

5.No Agency. Nothing contained in this Tenant Work Letter shall make or
constitute Tenant as the agent of Landlord.

﻿

6.Tenant Access. Provided that Tenant and its agents do not interfere with
Contactor’s work in the Building and the Premises (including by the use of
non-union vendors without prior coordination with Landlord), Contractor and
Landlord shall allow Tenant access to the Premises at least thirty (30) days
prior to the Substantial Completion of the Landlord’s TI Work without payment of
Rent for the purpose of Tenant installing equipment or fixtures (including
Tenant’s data and telephone equipment) in the Premises and preparing the
Premises for occupancy and access any time after Lease execution for site visits
needed for planning (as reasonably scheduled with Landlord). Prior to Tenant’s
entry into the Premises as permitted by the terms of this Section 6, Tenant
shall submit a schedule to Landlord and Contractor, for their approval, which
schedule shall detail the timing and purpose of Tenant’s entry. Tenant shall
hold Landlord harmless from and indemnify, protect and defend Landlord against
any loss or damage to the Building or Premises and against injury to any persons
caused by Tenant’s actions pursuant to this Section 6.

﻿

7.Miscellaneous. All references in this Tenant Work Letter to a number of days
shall be construed to refer to calendar days, unless otherwise specified herein.
In all instances where Landlord's or Tenant's approval is required, if no
written notice of disapproval is given within the applicable time period, at the
end of that period Landlord or Tenant shall be deemed to have given approval
(unless the provision requiring Landlord's or Tenant's approval expressly states
that non-response is deemed to be a disapproval or withdrawal of the pending
action or request, in which event such express statement shall be controlling
over the general statement set forth in this sentence) and the next succeeding
time period shall commence. If any item requiring approval is disapproved by
Landlord or Tenant (as applicable) in a timely manner, the procedure for
preparation of that item and approval shall be repeated. Landlord hereby
acknowledges that Tenant shall not be required to restore the initial Tenant
Improvements constructed in the Premises pursuant to the terms of this Tenant
Work Letter upon the termination of the Lease.

﻿

8.Time Deadlines. Tenant shall use commercially reasonable, good faith, efforts
and all due diligence to cooperate with the Architect, General Contractor and
Landlord to complete all phases of the construction drawings set forth in this
Tenant Work Letter and the permitting process and to receive the permits as soon
as possible after the execution of this Lease. The applicable dates for approval
of items, plans and drawings as described in this Tenant Work Letter are set
forth and further elaborated upon in Schedule 1 to this Exhibit B attached
hereto (the "Time Deadlines"), attached hereto. Tenant agrees to utilize
commercially reasonable efforts to comply with the Time Deadlines.

 

 

 

 

8377633.2 (8383465.1)

EXHIBIT B

-6-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT B

﻿

TIME DEADLINES

﻿

[ATTACHED]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

 

 

8377633.2 (8383465.1)

SCHEDULE 1 TO

EXHIBIT B

-1-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT C

﻿

BRITANNIA POINT EDEN

﻿

NOTICE OF LEASE TERM DATES

﻿

﻿

Re:      Lease dated _____________, 20__ between _____________, a _____________

            (“Landlord”), and _____________, a _____________ (“Tenant”)

            concerning Suite ____ on floor(s) of the building located at
__________________________, California.

﻿

﻿

Gentlemen:

﻿

In accordance with the Lease (the "Lease"), we wish to advise you and/or confirm
as follows:

﻿

1.The Lease Term shall commence on or has commenced on_____________for a term of

_____________ending on_____________.

﻿

2.Rent commenced to accrue on_____________, in the amount of_____________.

﻿

3.If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment.  Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

﻿

4.Your rent checks should be made payable to_____________at_____________.

﻿

5.The exact number of rentable/usable square feet within the Premises
is_____________square feet.

﻿

6.Tenant's Share as adjusted based upon the exact number of usable square feet
within the Premises is_____%.

﻿

"Landlord":

﻿

___________________________________.

a  _________________________________

﻿

By:  _______________________________

    Its:  _____________________________

﻿

By:  _______________________________

    Its:  _____________________________

﻿

﻿

﻿

 

 

 

 

8377633.2 (8383465.1)

EXHIBIT C

-1-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

﻿

Agreed to and Accepted as of__________, 20    .

﻿

"Tenant":

﻿

___________________________________.

a  _________________________________

﻿

By:  _______________________________

    Its:  _____________________________

﻿

﻿

 

 

 

 

8377633.2 (8383465.1)

EXHIBIT C

-2-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT D

﻿

BRITANNIA POINT EDEN

﻿

FORM OF TENANT'S ESTOPPEL CERTIFICATE

﻿

The  undersigned as Tenant under that certain Lease (the  "Lease") made and
entered into as of ________, 20      by and between_____________ as Landlord,
and the undersigned as Tenant, for Premises consisting of a portion  of  the
building  located  at__________________________, California, certifies as
follows:

﻿

1.Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit
A represent the entire agreement between the parties as to the Premises.

﻿

2.The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on_____________, and the Lease Term expires on____________,
and the undersigned has no option to terminate or cancel the Lease or to
purchase all or any part of the Premises, the Building and/or the Project,
except as expressly set forth in the Lease.

﻿

3.Base Rent became payable on_____________.

﻿

4.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

﻿

5.Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

﻿

﻿

﻿

﻿

﻿

﻿

﻿

6.Tenant shall not modify the documents contained in Exhibit A without the prior
written consent of Landlord's mortgagee.

﻿

7.All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due
through_____________. The current monthly installment of Base Rent is
$__________________.

﻿

8.To Tenant’s actual knowledge, without inquiry, all conditions of the Lease to
be performed by Landlord necessary to the enforceability of the Lease have been
satisfied and Landlord is not in default thereunder. In addition, the
undersigned has not delivered any notice to Landlord regarding a default by
Landlord thereunder. The Lease does not require Landlord to provide any rental
concessions or to pay any leasing brokerage commissions except as expressly set
forth therein.

﻿

9.No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease. Neither
Landlord, nor its successors or assigns, shall in any event be liable or
responsible for, or with respect to, the retention, application and/or return to
Tenant of any security deposit paid to any prior landlord of the Premises,
whether or not still held by any such prior landlord, unless and until the party
from whom the security deposit is being sought, whether it be a lender, or any
of its successors or assigns, has actually received for its own account, as
landlord, the full amount of such security deposit.

 

 

 

 

8377633.2 (8383465.1)

EXHIBIT D

-1-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

10.To Tenant’s actual knowledge, without inquiry, as of the date hereof, there
are no existing defenses or offsets, or, to the undersigned's knowledge, claims
or any basis for a claim, that the undersigned has against Landlord.

﻿

11.If Tenant is a corporation or partnership, Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.

﻿

12.There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

﻿

13.Tenant is in full compliance with all federal, state and local laws,
ordinances, rules and regulations affecting its use of the Premises, including,
but not limited to, those laws, ordinances, rules or regulations relating to
hazardous or toxic materials. Tenant has never permitted its agents, employees
or contractors to engage in the generation, manufacture, treatment, use,
storage, disposal or discharge of any hazardous, toxic or dangerous waste,
substance or material in, on, under or about the Project or the Premises or any
adjacent premises or property in violation of any federal, state or local law,
ordinance, rule or regulation.

﻿

14.To the undersigned's knowledge, all tenant improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been accepted by the undersigned and all reimbursements and allowances due
to the undersigned under the Lease in connection with any tenant improvement
work have been paid in full. All work (if any) in the common areas required by
the Lease to be completed by Landlord has been completed and all parking spaces
required by the Lease have been furnished and/or all parking ratios required by
the Lease have been met.

﻿

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

﻿

Executed at_____________on the_____________day of_____________, 20   .

﻿

“Tenant”

﻿

___________________________________.

a  _________________________________

﻿

By:  _______________________________

   Its:  _____________________________

﻿

By:  _______________________________

    Its:  _____________________________

﻿

﻿

﻿

 

 

 

 

8377633.2 (8383465.1)

EXHIBIT D

-2-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT E

﻿

BRITANNIA POINT EDEN

﻿

ENVIRONMENTAL QUESTIONNAIRE

﻿

ENVIRONMENTAL QUESTIONNAIRE

FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

Tenant Name:

Lease Address:

﻿

﻿

 

 

 

Lease Type (check correct box – right click to properties):

☐

Primary Lease/Lessee

 

﻿

☐

Sublease from:

 

﻿

﻿

Instructions: The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location. Please print clearly and attach additional sheets as
necessary.

﻿

1.0PROCESS INFORMATION

﻿

Describe planned site use, including a brief description of manufacturing
processes and/or pilot plants planned for this site, if any.

﻿

﻿

﻿

﻿

2.0HAZARDOUS MATERIALS – OTHER THAN WASTE

﻿

Will (or are) non-waste hazardous materials be/being used or stored at this
site?  If so, continue with the next question. If not, go to Section 3.0.

2.1Are any of the following materials handled on the Property?  ☐  Yes  ☐  No

[A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.]  If YES, check (right click
to properties) the applicable correct Fire Code hazard categories below.

﻿

﻿

 

 

 

 

 

☐

Combustible dusts/fibers

☐

Explosives

☐

Flammable liquids

☐

Combustible liquids (e.g., oils)

☐

Compressed gas - inert

☐

Flammable solids/pyrophorics

☐

Cryogenic liquids - inert

☐

Compressed gas - flammable/pyrophoric

☐

Organic peroxides

☐

Cryogenic liquids - flammable

☐

Compressed gas - oxidizing

☐

Oxidizers - solid or liquid

☐

Cryogenic liquids - oxidizing

☐

Compressed gas - toxic

☐

Reactives - unstable or water reactive

☐

Corrosives - solid or liquid

☐

Compressed gas - corrosive

☐

Toxics - solid or liquid

﻿

2-2.For all materials checked in Section 2.1 above, please list the specific
material(s), use(s), and quantities of each used or stored on the site in the
table below; or attach a separate inventory. NOTE: If proprietary, the
constituents need not be named but the hazard information and volumes are
required.





 

 

 

8377633.2 (8383465.1)

EXHIBIT E

-1-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 



﻿

Chemical

 

Size

of Containers Used & Stored

Quantity

 

﻿

Material/ Chemical

Physical State (Solid, Liquid, or Gas)

 

Container Size

 

Number of Containers Used & Stored

 

Total Quantity

Units (pounds for solids, gallons or liters for liquids, &

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

2-3.Describe the planned storage area location(s) for the materials in Section
2-2 above. Include site maps and drawings as appropriate.

﻿

﻿

2-4.Other hazardous materials. Check below (right click to properties) if
applicable. NOTE: If either of the latter

 

 

 

 

8377633.2 (8383465.1)

EXHIBIT E

-2-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

two are checked (BSL-3 and/or radioisotope/radiation), be advised that not all
lease locations/cities or lease agreements allow these hazards; and if either of
these hazards are planned, additional information will be required with copies
of oversight agency authorizations/licenses as they become available.

﻿

☐

 

 

 

 

 

☐

Risk Group 2/Biosafety Level-2 Biohazards

☐

Risk Group 3/Biosafety Level-3 Biohazards

☐

Radioisotopes/Radiation

﻿

3.0HAZARDOUS WASTE (i.e., REGULATED CHEMICAL WASTE)

Are (or will) hazardous wastes (be) generated?   ☐  Yes  ☐  No

If YES, continue with the next question. If not, skip this section and go to
section 4.0.

﻿

3.1Are or will any of the following hazardous (CHEMICAL) wastes generated,
handled, or disposed of (where applicable and allowed) on the property?

﻿

 

 

 

 

 

☐

Liquids

☐

Process sludges

☐

PCBs

☐

Solids

☐

Metals

☐

wastewater

﻿

3-2.List and estimate the quantities of hazardous waste identified in Question
3-1 above.

﻿

﻿

 

 

HAZARDOUS (CHEMICAL) WASTE GENERATED

 

 

 

 

SOURCE

WASTE TYPE

 

 

APPROX. MONTHLY QUANTITY

with units

 

 

DISPOSITION [e.g., off-site landfill, incineration, fuel blending scrap
metal;  wastewater neutralization (onsite or off-site)]

 

 

RCRA

listed (federal)

Non- RCRA

(Calif- ornia ONLY or recycle)

﻿

 

☐

☐

 

 

﻿

 

☐

☐

 

 

﻿

 

☐

☐

 

 

﻿

 

☐

☐

 

 

﻿

 

☐

☐

 

 

3-3.Waste characterization by:     Process knowledge   ☐   EPA lab
analysis   ☐   Both   ☐

3-4.Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility if  applicable. Attach separate pages as
necessary. If not yet known, write “TBD.”

﻿

﻿

 

 

 

Hazardous Waste Transporter/Disposal Facility Name

 

Facility Location

Transporter (T) or Disposal (D) Facility

 

Permit Number

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

3-5.Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment? NOTE: This does NOT mean
fume hoods; examples include air scrubbers, cyclones, carbon or HEPA filters at
building exhaust fans, sedimentation tanks, pH neutralization systems for
wastewater, etc.

☐   Yes   ☐   No

If YES, please list/describe:

 

 

 

 

8377633.2 (8383465.1)

EXHIBIT E

-3-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

﻿

﻿

4.0OTHER REGULATED WASTE (i.e., REGULATED BIOLOGICAL WASTE, referred to as
“Medical Waste” in California)

4-1. Will (or do) you generate medical waste? ☐   Yes   ☐   No     If NO, skip
to Section 5.0.

4-2.Check the types of waste that will be generated, all of which fall under the
California Medical Waste Act:

﻿

﻿

 

 

 

 

 

☐

Contaminated sharps (i.e., if contaminated with ≥ Risk Group 2 materials)

☐

Animal carcasses

☐

Pathology waste known or suspected to be contaminated with ≥ Risk Group 2
pathogens)

☐

Red bag biohazardous waste (i.e., with ≥ Risk Group 2 materials) for autoclaving

☐

Human or non-human primate blood, tissues, etc. (e.g., clinical specimens)

☐

Trace Chemotherapeutic Waste and/or Pharmaceutical waste NOT otherwise regulated
as RCRA chemical waste

﻿

4-3.What vendor will be used for off-site autoclaving and/or incineration?

﻿

﻿

4-5.Do you have a Medical Waste Permit for this site?    Yes     No, not
required.

☐  No, but an application will be submitted.

﻿

5.0UNDERGROUND STORAGE TANKS (USTS) & ABOVEGROUND STORAGE TANKS (ASTS)

5-1.Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)? ☐  Yes  ☐  No

NOTE: If you will have your own diesel emergency power generator, then you will
have at least one AST! [NOTE: If a backup generator services multiple tenants,
then the landlord usually handles the permits.]

If NO, skip to section 6.0. If YES, please describe capacity, contents, age,
type of the USTs or ASTs, as well any associated leak detection/spill prevention
measures. Please attach additional pages if necessary.

﻿

﻿

UST or AST

 

Capacity (gallons)

 

 

Contents

 

Year Installed

 

Type (Steel, Fiberglass, etc.)

Associated Leak Detection / Spill Prevention Measures*

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

*NOTE: The following are examples of leak detection / spill prevention measures:
integrity testing, inventory reconciliation, leak detection system, overfill
spill protection, secondary containment, cathodic protection.

5-2.Please provide copies of written tank integrity test results and/or
monitoring documentation, if available.

5-3.Is the UST/AST registered and permitted with the appropriate regulatory
agencies?   ☐   Yes   ☐   No, not yet

If YES, please attach a copy of the required permit(s). See Section 7-1 for the
oversight agencies that issue permits, with the exception of those for diesel
emergency power generators which are permitted by the local Air Quality District
(Bay Area Air Quality Management District = BAAQMD; or San Diego Air Pollution
Control District = San Diego APCD).

5-4.If this Questionnaire is being completed for a lease renewal, and if any of
the USTs/ASTs have leaked,

 

 

 

 

8377633.2 (8383465.1)

EXHIBIT E

-4-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

please state the substance released, the media(s) impacted (e.g., soil, water,
asphalt, etc.), the actions taken, and all remedial responses to the incident.

﻿

﻿

5-5.If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the Property?

☐  Yes  ☐  No

If YES, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

5-6.For Lease renewals, are there any above or below ground pipelines on site
used to transfer chemicals or wastes?

☐  Yes  ☐  No

For new tenants, are installations of this type required for the planned
operations? ☐  Yes  ☐  No 

If YES to either question in this section 5-6, please describe.

﻿

6.0ASBESTOS CONTAINING BUILDING MATERIALS

Please be advised that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or
presumed  asbestos  containing material. All personnel and appropriate
subcontractors should be notified of the presence of these materials, and
informed not to disturb these materials. Any activity that involves the
disturbance or removal of these materials must be done by an appropriately
trained individual/contractor.

﻿

7.0OTHER REGULATORY PERMITS/REQUIREMENTS

﻿

7-1.Does the operation have or require an industrial wastewater permit to
discharge into the local National Pollutant Discharge Elimination System
(NPDES)? [Example: This applies when wastewater from equipment cleaning is
routed through a pH neutralization system prior to discharge into the sanitary
or lab sewer for certain pharmaceutical manufacturing wastewater; etc.] Permits
are obtained from the regional sanitation district that is treating wastewater.

☐  Yes  ☐  No  , but one will be prepared and submitted to the Landlord property
management company.

If so, please attach a copy of this permit or provide it later when it has been
prepared.

7-2.Has a Hazardous Materials Business Plan (HMBP) been developed for the site
and submitted via the State of California Electronic Reporting System (CERS)?
[NOTE: The trigger limits for having to do this are ≥ 200 cubic feet if any one
type of compressed gas(except for carbon dioxide and inert simple asphyxiant
gases, which have a higher trigger limit of ≥ 1,000 cubic feet); ≥ 55 gallons if
any one type of hazardous chemical liquid; and ≥500 pounds of any one type of
hazardous chemical solid. So a full-sixe gas cylinder and a 260- liter of liquid
nitrogen are triggers! Don’t forget the diesel fuel in a backup emergency
generator if the diesel tank size is ≥ 55 gallons and it is permitted under the
tenant (rather than under the landlord).] NOTE: Each local Certified Unified
Program Agency (CUPA) in California governs the HMBP process so start there.
Examples: the CUPA for cities in San Mateo County is the County Environmental
Health Department; the CUPA for the City of Hayward, CA is the Hayward Fire
Department; the CUPA for Mountain View is the Mountain View Fire Department;
and, the CUPA for San Diego is the County of San Diego Hazardous Materials
Division (HMD),

﻿

☐  Yes  ☐  No, not required.  ☐  No, but one will be prepared and submitted, and
a copy will be provided

 

 

 

 

8377633.2 (8383465.1)

EXHIBIT E

-5-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

to the landlord property management company.

If one has been completed, please attach a copy. Continue to provide updated
versions as they are  completed. This is a legal requirement in that State law
requires that the owner/operator of a business located on leased or rented real
property shall notify, in writing, the owner of the property that the business
is subject to and is in compliance with the Hazardous Materials Business Plan
requirements (Health and Safety Code Chapter 6.95 Section 25505.1).

7-3.NOTE: Please be advised that if you are involved in any tenant improvements
that require a construction permit, you will be asked to provide the local city
with a Hazardous Materials Inventory Statement (HMIS) to ensure that your
hazardous chemicals fall within the applicable Fire Code fire control area
limits for the applicable construction occupancy of the particular building. The
HMIS will include much of the information listed in Section 2-2. Neither the
landlord nor the landlord’s property management company expressly warrants that
the inventory provided in Section 2-2 will necessarily meet the applicable
California Fire Code fire control area limits for building occupancy, especially
in shared tenant occupancy situations. It is the responsibility of the tenant to
ensure that a facility and site can legally handle the intended operations and
hazardous materials desired/ needed for its operations, but the landlord is
happy to assist in this determination when possible.

﻿

CERTIFICATION

﻿

I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that  the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that Lessor
will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks  associated with the property.

﻿

﻿

Signature: _________________________________________________

﻿

Name: ____________________________________________________

﻿

Title: _____________________________________________________

﻿

Date: ________________

﻿

Telephone: _________________

﻿

 

 

 

 

8377633.2 (8383465.1)

EXHIBIT E

-6-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT F

﻿

TENANT'S PROPERTY

﻿

The following items, to the extent (i) not purchased with the Tenant Improvement
Allowance, and (ii) not tied into the Base Building systems, shall be deemed
"Tenant's Property":

﻿

1.All moveable furniture and equipment that is not "built-in".

﻿

2.Moveable lab casework (other than "built-in" lab casework), including moveable
lab benches.

﻿

3.Servers, server racks and back-up batteries.

﻿

4.Furniture.

﻿

5.Portable fume hoods.

﻿

6.Biosafety cabinets.

﻿

7.Stand-alone freezers, ice makers, autoclave, portable glass wash and
incubators.

﻿

﻿

 

 

 

 

8377633.2 (8383465.1)

EXHIBIT F

-1-

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

LEASE

﻿

﻿

﻿

BRITANNIA POINT EDEN

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

HAYWARD POINT EDEN I LIMITED PARTNERSHIP,

﻿

a Delaware limited partnership, as Landlord,

and

﻿

PULSE BIOSCIENCES, INC.,

﻿

a Nevada corporation, as Tenant.

﻿

﻿

﻿

﻿

﻿

﻿

 

 

 

 

8377633.2 (8383465.1)

 

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

﻿

Page

﻿

1.PREMISES, BUILDING, PROJECT, AND COMMON AREAS5

2.LEASE TERM; OPTION TERM6

3.BASE RENT6

4.ADDITIONAL RENT6

5.USE OF PREMISES11

6.SERVICES AND UTILITIES16

7.REPAIRS17

8.ADDITIONS AND ALTERATIONS17

9.COVENANT AGAINST LIENS19

10.INSURANCE19

11.DAMAGE AND DESTRUCTION21

12.NONWAIVER22

13.CONDEMNATION23

14.ASSIGNMENT AND SUBLETTING23

15.SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES26

16.HOLDING OVER27

17.ESTOPPEL CERTIFICATES27

18.SUBORDINATION28

19.DEFAULTS; REMEDIES28

20.COVENANT OF QUIET ENJOYMENT30

21.SECURITY DEPOSIT30

22.COMMUNICATIONS AND COMPUTER LINE30

23.SIGNS30

24.COMPLIANCE WITH LAW31

25.LATE CHARGES31

26.LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT32

27.ENTRY BY LANDLORD32

28.TENANT PARKING32

29.MISCELLANEOUS PROVISIONS32

﻿

EXHIBITS

﻿

AOUTLINE OF PREMISES BTENANT WORK LETTER

CFORM OF NOTICE OF LEASE TERM DATES

DFORM OF TENANT'S ESTOPPEL CERTIFICATE EENVIRONMENTAL QUESTIONNAIRE

FTENANT'S PROPERTY

﻿

﻿

 

 

 

 

8377633.2 (8383465.1)

(i)

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

﻿

INDEX

﻿

Page(s)

﻿

Accountant13

Advocate Arbitrators7

Alterations21

Applicable Laws38

Base Building20

Base Rent7

Brokers43

Building4

Building Systems20

Common Areas4

Comparable Buildings6

Comparable Transactions6

Concessions6

Contemplated Effective Date28

Contemplated Transfer Space28

Direct Expenses8

Disputed Amounts41

Emergency21

Environmental Assessment16

Estimate12

Estimate Statement12

Estimated Direct Expenses12

Excepted Matters44

Expense Year8

Force Majeure42

Hazardous Materials14

Intention to Transfer Notice28

Landlord1

Landlord Parties23

Landlord Repair Obligations20

Lease1

Lease Commencement Date5

Lease Expiration Date5

Lease Term5

Lease Year5

Lines37

Mail42

Net Worth29

Neutral Arbitrator7

Nine Month Period28

Notices42

Objectionable Name38

Operating Expenses8

Option Conditions5

Option Rent5

Outside Agreement Date6

Permitted Transferee29

Premises4

Project,4

Security Deposit34

﻿

 

 

 

 

8377633.2 (8383465.1)

(ii)

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------

 

Page(s)

﻿

Sign Specifications38

Statement12

Subject Space27

Summary.1

Tax Expenses11

Tenant1

Tenant Work Letter4

Tenant's Accountant13

Tenant's Property22

Tenant's Repair Obligations19

Tenant's Share11

Transfer Notice27

Transferee27

Transfers27

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



 

 

 

8377633.2 (8383465.1)

(iii)

Hayward Point Eden I Limited Partnership

[Britannia Point Eden]

[Pulse Biosciences, Inc.]

 

--------------------------------------------------------------------------------